 



Exhibit 10.1
EXECUTION COPY
STOCK PURCHASE AGREEMENT
By and Among
WOODLAWN PIPELINE COMPANY, INC.
as the Company,
LANTERN RESOURCES, L.P.,
and
DAVID P. DEISON,
as the Sellers
and
PRISM GAS SYSTEMS I, L.P.,
as the Purchaser
April 27, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I PURCHASE AND SALE; CLOSING
    1  
Section 1.1 Purchase and Sale of Stock
    1  
Section 1.2 Purchase Price; Escrow Amount
    1  
Section 1.3 Closing
    2  
Section 1.4 Pre-Closing Deliveries
    2  
Section 1.5 Closing Deliveries
    3  
Section 1.6 Adjustment of the Purchase Price
    4  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS
    5  
Section 2.1 Authorization
    5  
Section 2.2 Title to Company Shares
    6  
Section 2.3 Governmental Authorization
    6  
Section 2.4 Noncontravention
    6  
Section 2.5 Brokers; Advisors
    6  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    7  
Section 3.1 Existence and Power
    7  
Section 3.2 Company Authorization
    7  
Section 3.3 Governmental Authorization
    7  
Section 3.4 Noncontravention
    7  
Section 3.5 Capitalization of the Company; Subsidiaries
    7  
Section 3.6 Financial Statements
    8  
Section 3.7 Absence of Undisclosed Liabilities
    8  
Section 3.8 Absence of Certain Changes
    8  
Section 3.9 Material Contracts
    10  
Section 3.10 Litigation
    10  
Section 3.11 Compliance with Laws and Court Orders
    11  
Section 3.12 Intellectual Property
    11  
Section 3.13 Insurance Coverage
    11  
Section 3.14 Employment Matters
    12  
Section 3.15 Employee Benefit Matters
    12  
Section 3.16 Gas Regulatory Matters
    13  
Section 3.17 Tax Matters
    13  
Section 3.18 Environmental Matters
    13  
Section 3.19 Letters of Credit; Bank Accounts
    14  
Section 3.20 Real Property
    14  
Section 3.21 Tangible Personal Property
    15  
Section 3.22 Accounts Receivable
    15  
Section 3.23 Brokers; Advisors
    15  
Section 3.24 Disclaimer
    15  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
    16  
Section 4.1 Existence and Power
    16  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
Section 4.2 Authorization
    16  
Section 4.3 Governmental Authorization
    16  
Section 4.4 Noncontravention
    16  
Section 4.5 Purchase for Investment
    16  
Section 4.6 Litigation
    16  
Section 4.7 Brokers; Advisors
    16  
 
       
ARTICLE V COVENANTS OF THE PARTIES
    17  
Section 5.1 Conduct of Business
    17  
Section 5.2 Access and Information
    18  
Section 5.3 Notices of Certain Events
    18  
Section 5.4 Reasonable Best Efforts; Further Assurances
    18  
Section 5.5 Certain Filings
    19  
Section 5.6 Post-Effective Date, Pre-Closing Activity
    19  
Section 5.7 Publicity
    19  
Section 5.8 Financing
    19  
Section 5.9 Payment of Post Closing Insurance Claim
    19  
Section 5.10 Certain Tax Matters
    19  
 
       
ARTICLE VI OTHER AGREEMENTS
    20  
Section 6.1 Employees; Employee Benefits
    20  
Section 6.2 Title Defects
    20  
Section 6.3 Phase I Environmental Assessment
    20  
Section 6.4 Wells Fargo Debt and Release of Guarantors and Related Matters
    21  
Section 6.5 Agreements with Star Compression, Inc.
    21  
Section 6.6 Consulting Agreement
    21  
Section 6.7 Excluded Assets
    21  
 
       
ARTICLE VII CONDITIONS TO CLOSING
    21  
Section 7.1 Conditions to Each Party’s Obligations
    21  
Section 7.2 Further Conditions to Obligations of Purchaser
    22  
Section 7.3 Conditions to Obligations of Sellers
    23  
 
       
ARTICLE VIII TERMINATION
    23  
Section 8.1 Termination
    23  
 
       
ARTICLE IX INDEMNIFICATION
    24  
Section 9.1 Indemnification by Sellers
    24  
Section 9.2 Indemnification by Purchaser
    25  
Section 9.3 Procedure for Indemnification
    25  
Section 9.4 Survival
    27  
Section 9.5 Limitations on Indemnification
    27  
Section 9.6 Inconsistent Provisions
    28  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
Section 9.7 Right to Indemnification Not Affected by Knowledge
    28  
Section 9.8 Express Negligence
    28  
 
       
ARTICLE X GENERAL PROVISIONS; MISCELLANEOUS
    28  
Section 10.1 Modification; Waiver
    28  
Section 10.2 Entire Agreement
    28  
Section 10.3 Expenses
    28  
Section 10.4 Further Actions
    29  
Section 10.5 Notices
    29  
Section 10.6 Assignment
    30  
Section 10.7 No Third Party Beneficiaries
    30  
Section 10.8 Counterparts
    30  
Section 10.9 Headings
    30  
Section 10.10 Terms Generally
    30  
Section 10.11 Governing Law
    30  
Section 10.12 Jurisdiction
    30  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Definitions
Exhibit B
  Escrow Agreement
Exhibit C
  Non-Competition Agreement

LIST OF SCHEDULES

     
Schedule 1.6(a)
  Agreed Upon Procedures for Working Capital Calculation
Schedule 2.2
  Title to Company Shares
Schedule 3.4
  Noncontravention
Schedule 3.7
  Undisclosed Liabilities
Schedule 3.8
  Absence of Certain Changes
Schedule 3.9
  Material Contracts
Schedule 3.10
  Litigation
Schedule 3.11
  Compliance with Laws and Court Orders
Schedule 3.12(a)
  Company Intellectual Property
Schedule 3.12(b)
  Licensed Intellectual Property
Schedule 3.13
  Insurance Coverage
Schedule 3.14
  Employment Matters
Schedule 3.15
  Employee Benefit Matters
Schedule 3.17
  Tax Matters
Schedule 3.18
  Environmental Matters
Schedule 3.18(c)
  Environmental Investigations
Schedule 3.18(d)
  Hazardous Substances
Schedule 3.18(e)
  Inactive or Discontinued Operations on Real Property
Schedule 3.19
  Letters of Credit; Bank Accounts
Schedule 3.20(a)
  Owned Real Property
Schedule 3.20(b)
  Leased Real Property
Schedule 3.22
  Accounts Receivable
Schedule 5.1(d)
  Capital Expenditures
Schedule 6.7
  Excluded Assets

-iv-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 27,
2007, is entered into by and among (i) Prism Gas Systems I, L.P., a Texas
limited partnership (“Purchaser”), (ii) Woodlawn Pipeline Company, Inc., a Texas
corporation (the “Company”) and (iii) Lantern Resources, L.P., a Texas limited
partnership, and David P. Deison (each a “Seller” and collectively, the
“Sellers”).
RECITALS
     WHEREAS, Sellers are the owners of those shares of capital stock of the
Company listed opposite their names on Schedule 2.2 attached hereto
(collectively, the “Company Shares”);
     WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to
sell to Purchaser, all of the Company Shares, in each case on the terms and
conditions set forth herein; and
     WHEREAS, capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in Exhibit A attached hereto.
AGREEMENT
     NOW, THEREFORE, in consideration of these recitals and the respective
representations, warranties and covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
ARTICLE I
PURCHASE AND SALE; CLOSING
     Section 1.1 Purchase and Sale of Stock. Subject to and in accordance with
the terms and conditions set forth in this Agreement, at the Closing, Purchaser
will purchase from each Seller, and each Seller will severally sell to
Purchaser, the Company Shares listed opposite each Seller’s name on Schedule 2.2
attached hereto.
     Section 1.2 Purchase Price; Escrow Amount.
     (a) The aggregate purchase price for the Company Shares (the “Purchase
Price”) shall equal $30,200,000, (i) plus (or minus, to the extent a negative
number) an amount equal to Working Capital as of the Effective Date, (ii) minus
the Wells Fargo Payment Amount, and (iii) minus the Escrow Amount. The Purchase
Price shall be divided among Sellers in proportion to the number of Company
Shares sold to Purchaser by each of them as provided in Section 1.1 (subject to
such adjustments as shall be made with the consent of each Seller affected
thereby). The Purchase Price, as adjusted pursuant to this Section 1.2, shall be
payable in cash at Closing in immediately available funds to the accounts
specified in writing by the Sellers at least 48 hours prior to Closing.

1



--------------------------------------------------------------------------------



 



     (b) Purchaser shall pay by wire transfer of immediately available funds to
Wells Fargo Bank, N.A., at closing an amount equal to all outstanding
obligations owed by the Company to Wells Fargo Bank, N.A. (the “Wells Fargo
Payment Amount”). Such funds shall be wired to the account specified in writing
by the Sellers at least 48 hours prior to Closing.
     (c) $250,000 of the Purchase Price (the “Escrow Amount”) shall be placed in
escrow pursuant to the terms of the escrow agreement (the “Escrow Agreement”)
attached hereto as Exhibit B. The Agreement shall provide that the funds shall
relate to the remediation, to the reasonable satisfaction of the Purchaser, of
all deficiencies in the plant and field compressor permits listed on
Schedule 3.11. In the event that the cost of the remediation of such
deficiencies is less than the Escrow Amount, upon completion of such
remediation, the difference between the cost expended by the Purchaser to
undertake such remediation, including all fees, fines and expenses of advisors
and counsel, and the Escrow Amount shall be released to Sellers. The parties
have agreed that the Sellers will continue to supervise the activities of the
third party consultant, Crowther & Associates, Austin, Texas, retained by the
Company to obtain the necessary plant and field compressor air quality permits
listed in Schedule 3.11 from the Texas Commission on Environmental Quality;
provided however, that Sellers must consult with and obtain the prior consent of
Purchaser (which consent may not unreasonably be withheld) in connection with
each step in the permit remediation process before the TCEQ. All expenses of
remediation will be submitted by the Sellers to the Purchaser and paid under the
terms of the Escrow Agreement.
     Section 1.3 Closing. The purchase and sale (the “Closing”) provided for in
this Agreement will take place at the offices of the Purchaser at 10:00 a.m.
C.D.T., on the date that is the later of, (i) May 2, 2007, or (ii) two
(2) Business Days following the satisfaction or waiver of all conditions to
closing in Article VII (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time and place as the parties may agree in
writing. The date and time on which the Closing actually takes place is referred
to herein as the “Closing Date”. Upon consummation, the closing shall be deemed
to be effective for financial and accounting purposes as of the close of
business on the Effective Date.
     Section 1.4 Pre-Closing Deliveries. No later than three (3) Business Days
prior to the Closing Date, Sellers shall deliver to Purchaser a statement
setting forth the Company’s good faith estimate of (i) the Working Capital as of
the Effective Date (the “Estimated Working Capital”), (ii) the Wells Fargo
Payment Amount and (iii) the Purchase Price (the “Estimated Purchase Price”),
and a reasonably detailed computation of such estimates, including an estimated
consolidated balance sheet for the Company as of the Effective Date, supporting
schedules, including, without limitation, accounting reconciliations for cash,
accounts receivable and accounts payable, and other relevant information, in
each case prepared in accordance with the Company’s historical method of
accounting on a basis consistent with the December 31, 2006 balance sheet
included in the Financial Statements in a manner agreed to by the parties that
fairly presents the assets, liabilities and equity of the Company as of the
Effective Date. Purchaser shall be entitled to conduct a timely review of such
information and to provide good faith, reasonable objections to any such
calculations not later than one (1) Business Day prior to

2



--------------------------------------------------------------------------------



 



the Closing Date. Subject to resolution of any such good faith, reasonable
objections, the Estimated Purchase Price shall be paid at Closing and shall be
subject to further adjustment post-Closing as provided in Section 1.6.
     Section 1.5 Closing Deliveries.
     (a) At the Closing, Sellers or the Company will deliver to Purchaser:
     (i) certificate(s) representing the Company Shares, which certificate(s)
shall be duly endorsed in blank (or accompanied by duly executed stock powers);
     (ii) a certificate of non-foreign status executed by each Seller in
compliance with U.S. Treasury Regulation Section 1.1445-2(b)(2);
     (iii) certificates, dated the Closing Date, executed by each Seller and the
Company and certifying the matters set forth in Section 7.2(d);
     (iv) duly executed copies of all consents and approvals required for the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the consents listed on Schedule 3.4;
     (v) certified copies of resolutions of the general partner of Lantern
Resources, L.P. authorizing the transactions contemplated by this Agreement;
     (vi) duly executed resignations of all officers and directors of the
Company;
     (vii) non-competition agreements in the form attached hereto as Exhibit C
(the “Non-Competition Agreements”) duly executed by each of Richard C. Coe, H.
Douglas Coe, Jr., Barbara Anne Coe and W. Philip Coe;
     (viii) the Amendments to the Star Compression Contracts pursuant to Section
6.5, duly executed by Star;
     (ix) the Consulting Agreement pursuant to Section 6.6, duly executed by Joe
Baugh; and
     (x) such other documents to be delivered by Sellers as may be required by
this Agreement or reasonably requested by Purchaser.
     (b) At the Closing, Purchaser will deliver to Sellers:
     (i) the Purchase Price, as adjusted, in accordance with Section 1.2;
     (ii) a certificate, dated the Closing Date, executed by Purchaser and
certifying the matters set forth in Section 7.3(c);

3



--------------------------------------------------------------------------------



 



     (iii) certified copies of resolutions of the general partner of the
Purchaser authorizing the transactions contemplated by this Agreement;
     (iv) the Non-Competition Agreements duly executed by the Purchaser;
     (v) Amendments to the Star Agreements pursuant to Section 6.5, duly
executed by the Purchaser;
     (vi) the Letter of Credit; and
     (vii) such other documents to be delivered by Purchaser as may be required
by this Agreement or reasonably requested by Sellers.
     Section 1.6 Adjustment of the Purchase Price.
          (a) As promptly as practicable, but not later than 45 Business Days
after the Closing Date, Purchaser will cause to be prepared and delivered to
Sellers an actual balance sheet of the Company as of the close of business on
the Effective Date (the “Closing Balance Sheet”) and a certificate based on such
Closing Balance Sheet setting forth the Purchaser’s good faith calculation of
the Working Capital as of the Effective Date. The Closing Balance Sheet shall
(x) fairly present the assets, liabilities and equity of the Company as of the
Effective Date in accordance with the Company’s historical method of accounting
applied on a basis consistent with those used in the preparation of the
December 31, 2006 balance sheet included in the Financial Statements, and (y)
include line items substantially consistent with those in such December 31, 2006
balance sheet; and (z) shall be prepared in the manner agreed to by the parties
set forth in Schedule 1.6(a).
          (b) If Sellers disagree with Purchaser’s calculation of the Working
Capital delivered pursuant to Section 1.6(a), Sellers may, within 10 Business
Days after delivery of the documents referred to in Section 1.6(a), deliver a
notice to Purchaser disagreeing with such calculation which specifies Sellers’
calculation of such amount and, in reasonable detail, Sellers’ grounds for such
disagreement.
          (c) If a notice of disagreement shall be duly delivered pursuant to
this Section 1.6, Purchaser and Sellers shall, during the 15 Business Days
following such delivery, use commercially reasonable efforts to reach agreement
on the disputed items or amounts in order to determine, as may be required, the
amount of the Working Capital, which amount shall not be less than the amount
thereof shown in Purchaser’s calculation delivered pursuant to Section 1.6(a)
nor more than the amount thereof shown in Sellers’ calculation delivered
pursuant to Section 1.6(b). If during such period, Purchaser and Sellers are
unable to reach such agreement, they shall promptly thereafter cause the audit
group of a nationally recognized “Big 4” accounting firms, or another mutually
acceptable accounting firm, that does not provide tax or audit services to
Purchaser, the Company or any Seller (the “Accounting Referee”) promptly to
review this Agreement and the disputed items or amounts for the purpose of
calculating the Working Capital. Each party shall set forth in writing its
estimate of the Working Capital referred to the Accounting Referee for
resolution and the Accounting Referee shall, as promptly

4



--------------------------------------------------------------------------------



 



as practicable, be required to select the position of either one party or the
other party with respect to the Working Capital and to communicate such
selection to both parties. The costs of the Accounting Referee shall be borne
entirely by the party which does not have its position selected by the
Accounting Referee. The determination of the Accounting Referee shall be final,
conclusive and binding on the parties and shall be enforceable in any court
having jurisdiction.
          (d) Purchaser and Sellers agree that they will, and cause their
respective independent accountants to and the Company to, cooperate and assist
in the preparation of the Closing Balance Sheet, the calculation of the Working
Capital and, if applicable, the reviews referred to in this Section 1.6,
including making available, to the extent necessary, books, records, work papers
and personnel of the Company.
          (e) If the Estimated Working Capital exceeds the Final Working Capital
(as defined below), Sellers shall pay to Purchaser, as an adjustment to the
Purchase Price, in the manner and with the interest as provided in
Section 1.6(f), the amount of such excess. If the Final Working Capital exceeds
the Estimated Working Capital, then Purchaser shall pay to Sellers as an
adjustment to the Purchase Price, in the manner and with interest as provided in
Section 1.6(f), the amount of such excess. The “Final Working Capital” means the
Working Capital as of the Effective Date (i) as shown in Purchaser’s calculation
delivered pursuant to Section 1.6(a), if no notice of disagreement with respect
thereto is duly delivered pursuant to Section 1.6(b); or (ii) if such a notice
of disagreement is delivered, (A) as agreed by Purchaser and Sellers, or (B) in
the absence of such agreement, as determined by the Accounting Referee pursuant
to Section 1.6(c); provided that in no event shall the Final Working Capital be
less than Purchaser’s calculation of the Working Capital delivered pursuant to
Section 1.6(a) or more than Sellers’ calculation of the Working Capital
delivered pursuant to Section 1.6(b).
          (f) Any payment pursuant to Section 1.6(e) shall be made within five
days after the Final Working Capital has been determined (x) in the case of
payments made by Purchaser, by delivery by Purchaser of immediately available
funds, or (y) in the case of payments made by Sellers, by delivery from Sellers
(pro rata from each Seller in accordance with the percentages of prior ownership
of the stock of the Company) in immediately available funds. Payments made
pursuant to Section 1.6(e) shall bear cash interest at the rate of 6% per annum
from the Closing Date to the date of payment.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
     Sellers have delivered to Purchaser the Disclosure Schedules to this
Agreement referred to in this Article II. Each Seller, jointly and severally,
represents and warrants to Purchaser that, except as otherwise set forth in the
Disclosure Schedules, the following statements are true and correct as of the
date hereof (except that any representation and warranty that is made as of a
specific date need only be true as of such date):
     Section 2.1 Authorization.
(a) David P. Deison has the full capacity to execute and deliver this Agreement
and to perform his obligations hereunder. This Agreement has been duly executed
and

5



--------------------------------------------------------------------------------



 



delivered by David P. Dieson and, assuming that this Agreement has been duly
executed and delivered by Purchaser, this Agreement constitutes the valid and
binding obligation of David P. Deison, enforceable against him in accordance
with its terms, except as such enforcement may be limited by laws affecting the
enforcement of creditors’ rights generally or by general equitable principles.
(b) Lantern Resources, L.P. is a limited partnership duly organized, validly
existing and in good standing under the laws of the state of its formation.
Lantern Resources, L.P. has the full limited partnership power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Lantern Resources, L.P.
and, assuming that this Agreement has been duly executed and delivered by
Purchaser, this Agreement constitutes the valid and binding obligation of
Lantern Resource, L.P., enforceable against it in accordance with its terms,
except as such enforcement may be limited by laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
     Section 2.2 Title to Company Shares. Each Seller owns beneficially and of
record the number of Company Shares listed on Schedule 2.2 opposite such
Seller’s name under the heading “Number of Shares,” free and clear of any Liens,
other than those described on Schedule 2.2. Except as set forth on Schedule 2.2,
there are no restrictions on or agreements with respect to the voting rights of
such Seller’s Company Shares, including, without limitation, any proxies or
voting trusts. Upon the delivery of and payment for the Company Shares at the
Closing as provided for in this Agreement, Purchaser will receive good and valid
title to such Seller’s Company Shares, free and clear of any Lien, other than
(i) Liens created by or resulting from the actions of Purchaser or any of its
Affiliates or (ii) restrictions under applicable securities laws and under any
legend reflecting the limitations set forth in Section 4.5.
     Section 2.3 Governmental Authorization. The execution, delivery and
performance by such Sellers of this Agreement and the consummation of the
transactions contemplated hereby require no action, notice, filing,
authorization, consent, waiver or approval by or in respect of, a Governmental
Authority.
     Section 2.4 Noncontravention. The execution, delivery and performance by
such Sellers of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any Applicable Law;
(ii) except as disclosed in Schedule 3.4, require any authorization, consent,
waiver, or approval, or other action by any Person under, constitute a default
under, or give rise to any right of termination, modification, cancellation or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under any provision of any agreement,
contract, lease, license, instrument, decree, judgment or other arrangement
binding upon the Company, or (iii) result in the creation or imposition of any
Lien, except for any Permitted Liens.
     Section 2.5 Brokers; Advisors. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried out without the
services of any Person acting on behalf of such Seller in such manner as to give
rise to any valid claim against Purchaser or the Company for any brokerage or
finder’s commission or similar compensation, or any legal, accounting or other
professional advisory fees.

6



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company has delivered to Purchaser the Disclosure Schedules to this
Agreement referred to in this Article III. The Company represents and warrants
to Purchaser that, except as otherwise set forth on the Disclosure Schedules,
the following statements are true and correct as of the date hereof (except that
any representations and warranties that are made as of a specific date need only
be true as of such date):
     Section 3.1 Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Texas, and it has all powers and all governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted and to own, lease, and operate all properties and assets now owned,
leased or operated by it. The Company is duly qualified to do business as a
foreign Person and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where failure to be
so qualified would not, individually or in the aggregate, have a Material
Adverse Effect.
     Section 3.2 Company Authorization. The execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby are within the Company’s powers and have been duly
authorized by all necessary action on the part of the Company. This Agreement
constitutes a valid and binding agreement of the Company.
     Section 3.3 Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby require no action, notice, filing,
authorization, consent, waiver or approval by or in respect of, a Governmental
Authority.
     Section 3.4 Noncontravention. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the Organizational Documents
of the Company, (ii) violate any Applicable Law that is material to the Business
or the Company’s assets; (iii) except as disclosed in Schedule 3.4, require any
authorization, consent, waiver, or approval, or other action by any Person
under, constitute a default under, or give rise to any right of termination,
modification, cancellation or acceleration of any right or obligation of the
Company or to a loss of any benefit to which the Company is entitled under any
provision of any agreement, contract, lease, license, instrument, decree,
judgment or other arrangement binding upon the Company, or (iv) result in the
creation or imposition of any Lien, except for any Permitted Liens.
     Section 3.5 Capitalization of the Company; Subsidiaries.
     (a) The Company. The authorized capital stock of the Company consists of
1,000,000 shares of Common Stock no par value each, of which, as of the date
hereof, 1,000 shares are issued and outstanding. The Company Shares held by
Sellers constitute all of the outstanding capital stock of the Company. All of
the outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and nonassessable.

7



--------------------------------------------------------------------------------



 



     (b) Agreements with Respect to Company Capital Stock. There are no (i)
preemptive or similar rights on the part of any holder of any class of
securities of the Company; (ii) subscriptions, options, warrants, conversion,
exchange or other rights, agreements or commitments of any kind obligating the
Company to issue or sell, or cause to be issued and sold, any shares of Common
Stock or any securities convertible into or exchangeable for any such shares;
(iii) stockholder agreements, voting trusts or other agreements or
understandings to which the Company is a party relating to the voting, purchase,
redemption or other acquisition of any shares of Common Stock; or
(iv) outstanding dividends, whether current or accumulated, due or payable on
any of the capital stock of the Company.
     (c) Organizational Documents. The Company has provided Purchaser with true
and complete copies of the Organizational Documents of the Company.
     (d) Subsidiaries; Investments. The Company has no Subsidiaries and does not
presently own, of record or beneficially, or control, directly or indirectly,
any capital stock, securities convertible into or exchangeable for capital stock
or any other equity interest in any Person.
     Section 3.6 Financial Statements. The Company has made available to
Purchaser true and complete copies of unaudited financial statements of the
Company for the fiscal years ended December 31, 2006 and 2005 (collectively, the
“Financial Statements”), which are attached as a part of Schedule 3.6. The
Financial Statements (including the related notes and schedules) fairly present
the financial condition and results of operations of the Company as of the dates
and for the periods presented, and have been prepared in accordance with the
Company’s historical method of accounting consistent with past practice.
     Section 3.7 Absence of Undisclosed Liabilities. Except as disclosed in
Schedule 3.7 , as of the date hereof and as of the Closing Date, the Company
does not have any material debts, liabilities or obligations of any kind or
character (whether fixed, contingent, existing or inchoate), except for
(i) debts, liabilities and obligations reflected on the Latest Balance Sheet,
(ii) continuing obligations under contracts, and (iii) debts, liabilities and
obligations incurred by the Company in the ordinary course of business
consistent with past practice since the date of the Latest Balance Sheet and in
compliance with the provisions set forth in Sections 3.8 and 5.1.
     Section 3.8 Absence of Certain Changes. Except as disclosed in Schedule 3.8
or as expressly contemplated by this Agreement, since December 31, 2006, the
business of the Company has been conducted in the ordinary course consistent
with past practices and since December 31, 2006 there has not been:
     (a) a Material Adverse Effect;
     (b) any declaration, setting aside or payment of any dividend or other
distribution in respect of the capital stock of the Company;
     (c) any repurchase, redemption or other acquisition by the Company of any
outstanding capital stock or other securities of the Company;

8



--------------------------------------------------------------------------------



 



     (d) any amendment of any material term of any outstanding security of the
Company, or any issuance of additional equity securities or grant of any option,
warrant or right to acquire any equity securities or issue any security
convertible into or exchangeable for equity securities;
     (e) any incurrence, creation, renewal, assumption or guarantee by the
Company of any (i) indebtedness for borrowed money, (ii) capitalized lease
arrangement, (iii) hedging transactions, or (iv) operating lease arrangements,
in any case other than in the ordinary course of business consistent with past
practices and in all cases, not in excess of $100,000 in the aggregate;
     (f) any making of any loan, advance or capital contributions to, or
investment in, any Person other than loans, advances or capital contributions to
or investments made in the ordinary course of business consistent with past
practices;
     (g) any (i) amendment of the articles or certificate of incorporation or
bylaws of the Company, (ii) recapitalization, reorganization, liquidation or
dissolution of the Company or (iii) merger or other business combination
involving the Company;
     (h) any commencement or termination by the Company of any line of business;
     (i) any transaction or commitment made, including any capital expenditure
or any contract or agreement entered into by the Company relating to its assets
or business, in either case, material to the Company, other than transactions
and commitments in the ordinary course of business consistent with past
practices and those contemplated by this Agreement;
     (j) any material change in any method of accounting or accounting practice
by the Company;
     (k) any (i) increase in the salary, wages or other compensation of any
officer, employee or consultant of the Company whose annual salary is, or after
giving effect to such change would be, $20,000 or more, (ii) employment,
deferred compensation, severance, retirement or other similar agreement entered
into with any director, officer or employee of the Company (or any amendment to
any such existing agreement), (iii) grant of any severance or termination pay to
any director, officer or employee of the Company (iv) change in compensation or
other benefits payable to any director, officer or employee of the Company to
any severance or retirement plans or policies thereof, in each case other than
in the ordinary course of business consistent with past practices, or (v) any
adoption, entering into or becoming bound by any employee benefit plan,
employment-related contract or collective bargaining agreement, or amendment,
modification or termination (partial or complete) of any employee benefit plan,
employment-related contract or collective bargaining agreement, except to the
extent required by Applicable Law;
     (l) any (i) change in accounting method, (ii) closing agreement (as defined
in Section 7121 of the Code) or settlement of a material Tax liability entered
into that

9



--------------------------------------------------------------------------------



 



affects the Company, (iii) sale or other disposition of assets that is subject
to the installment method or has been treated as an open transaction,
(iv) change in a Tax election, or (v) amendment to a Tax Return filed by the
Company;
     (m) any transfer, assignment or encumbrance of any material asset of the
Company, other than the Permitted Liens;
     (n) any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any material asset of the Company in an amount
exceeding $10,000 individually or $50,000 in the aggregate;
     (o) any capital expenditure in excess of $100,000 in the aggregate in the
case of all capital expenditures, other than for capital expenditures related to
projects set forth on Schedule 3.8;
     (p) any other transaction involving or development affecting the Purchased
Assets outside the ordinary course of business consistent with past practice; or
     (q) any entering into a contract or committing to do or engage in any of
the foregoing after the date hereof.
     Section 3.9 Material Contracts.
     (a) Schedule 3.9 discloses any agreements, contracts, plans, leases,
arrangements or commitments binding upon the Company that provide for the
payment or delivery of assets or services, with obligations that could result in
payments of amounts in excess of $100,000 on an annual basis. Schedule 3.9 also
discloses (i) any agreement pursuant to which the Company is entitled to, or
required to provide, indemnification to or from a third party including, without
limitation, with respect to breached representations or warranties, breached
covenants and/or environmental matters or conditions, and (ii) whether any
indemnification claims have been asserted or are contemplated thereunder,
including with respect to asserted claims, the disposition of such claims. Each
agreement, contract, plan, lease, arrangement or commitment required to be
disclosed pursuant to this Section 3.9(a) is referred to herein as a “Material
Contract”.
     (b) The Company has furnished or made available to Purchaser complete and
correct copies of the Material Contracts listed on Schedule 3.9, as in effect on
the date hereof. Neither the Company nor, to the Knowledge of the Company, any
other party thereto, is in default under any Material Contract, and each
Material Contract is in full force and effect as to the Company, and to the
Knowledge of the Company, as to each other party thereto. The Company has not
received any written notice of any material default under any Material Contract
that has not been cured or any other termination notice with respect thereto.
     Section 3.10 Litigation. Except as disclosed on Schedule 3.10, there is no
action, claim, suit, investigation or proceeding pending against, or to the
Knowledge of the Company,

10



--------------------------------------------------------------------------------



 



threatened against or affecting the Company or any of its properties before any
court or arbitrator or any governmental body, agency or official.
     Section 3.11 Compliance with Laws and Court Orders. Except as set forth in
Schedule 3.11, the Company is not in violation of, or has not received any
written notice of any violation of, or to the Knowledge of the Company, is under
investigation with respect to or has been threatened to be charged with any
violation of, any applicable law, rule, regulation, judgment, injunction, order
or decree. Schedule 3.11 lists all permits and licenses held by the Company with
respect to the operation of the business and there are no other permits or
licenses required to own and operate the business of the Company in the manner
in which the business is currently owned and operated (collectively, “Permits”).
     Section 3.12 Intellectual Property. The Company owns, or otherwise has the
right to use pursuant to license, sublicense, agreement or otherwise, all items
of Intellectual Property required in connection with the operation of the
Business as presently conducted. To the Knowledge of the Company, no third party
is infringing on any material Intellectual Property owned by the Company, and no
third party has asserted in writing that the Company is infringing on the
Intellectual Property of such third party.
     (a) Schedule 3.12(a) contains a list of all registrations and applications
for registration and other material owned Intellectual Property included in the
Company Intellectual Property.
     (b) Schedule 3.12(b) sets forth a list of (i) all agreements as to which
the Company is a party and pursuant to which any Person is authorized to use any
material Company Intellectual Property and (ii) all agreements to which the
Company is a party and pursuant to which the Company has a license or right to
use Intellectual Property of a third party.
     (c) No Company Intellectual Property or, to the Knowledge of the Company,
any Intellectual Property licensed to the Company, is subject to any outstanding
judgment, injunction, order, decree or agreement restricting the use thereof by
the Company or restricting the license thereof by the Company to any Person.
     (d) To the Knowledge of the Company, the conduct of the business of the
Company as presently conducted does not infringe upon, misappropriate, or
otherwise violate the Intellectual Property of any third party.
     Section 3.13 Insurance Coverage. The Company has made available to
Purchaser, and has included as Schedule 3.13 hereto, a list of, and true and
complete copies of, all insurance policies or binders and fidelity or
performance bonds relating to the assets, business, operations, employees,
officers or directors of the Company, including any environmental policy,
together with a schedule of the material claims history of the Company under
such policies and bonds since January of 2002. Schedule 3.13 also lists all
claims which are presently contemplated under such policies. There are no claims
by the Company pending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. Each
such

11



--------------------------------------------------------------------------------



 



policy and bond is in full force and effect, and the Company is not in breach of
any material term of such policies or bonds and, to the Knowledge of the
Company, no insurer or other party to any such policy or bond is in breach of
any material term thereof. The insurance coverage maintained by the Company is
of such a type and in such amounts as similarly situated operators of businesses
that are similar to the Business would reasonably be expected to maintain.
     Section 3.14 Employment Matters. Schedule 3.14 sets forth a complete and
accurate list of all employees of the Company, including their title, job
description, salary amounts, bonus paid in 2006 and their tenure with the
Company. Other than those Persons set forth on Schedule 3.14, the Company has no
employees. Except as set forth on Schedule 3.14, (i) the Company has complied
with all laws relating to the employment of labor, including provisions thereof
relating to wages, hours, equal opportunity, collective bargaining and the
payment of social security and other taxes; (ii) the Company has not experienced
any strike, material grievance or other collective bargaining dispute, and no
such action is pending or, to the Knowledge of the Company, threatened;
(iii) there are no workers’ compensation claims pending against the Company;
(iv) to the Knowledge of the Company, no employee of the Company is subject to
any secrecy or noncompetition agreement or any other agreement or restriction of
any kind that would impede in any way the ability of such employee to carry out
fully all activities of such employee in furtherance of the Business; (v) all
employees of the Company are legally employed, the Company is in compliance with
all requirements of the Immigration and Reform Control Act of 1986, and the
Company is not a party to or bound by any collective bargaining agreement.
     Section 3.15 Employee Benefit Matters.
     (a) Schedule 3.15 lists each “employee benefit plan” (as defined in Section
3(3) of ERISA) and any other material employee plan or agreement maintained,
contributed to, or required to be contributed to by the Company (each, a
“Company Benefit Plan”). The Company has made available to Purchaser correct and
complete copies of (i) each Company Benefit Plan (or, in the case of any such
Company Benefit Plan that is unwritten, descriptions thereof) and (ii) the most
recent summary plan description for each Company Benefit Plan for which such
summary plan description is required. Each Company Benefit Plan maintained,
contributed to, or required to be contributed to by the Company has been
administered in accordance with its terms. The Company and all of the Company
Benefit Plans are in compliance with the applicable provisions of ERISA, the
Code and all other applicable laws with respect to employee benefit matters.
     (b) During the past six years, the Company has not made or been required to
make, directly or indirectly, contributions to any “multiemployer plan,” as
defined in Section 3(37) of ERISA, or an employee pension plan subject to Title
IV of ERISA or Section 412 of the Code. The Company has paid and discharged
promptly when due all liabilities and obligations arising under ERISA or the
Code of a character which if unpaid or unperformed would result in the
imposition of a Lien against the assets of the Company.

12



--------------------------------------------------------------------------------



 



     Section 3.16 Gas Regulatory Matters. The Company is not subject to
regulation under the Public Utility Holding Company Act, as amended, or the
Investment Company Act of 1940, as amended. The Company is not subject to
regulation under the Natural Gas Act of 1938, as amended. No portion of the
assets of the Company are subject to the jurisdiction of the Federal Energy
Regulatory Commission under the Natural Gas Act of 1938, the Natural Gas Policy
Act of 1978 or the Interstate Commerce Act.
     Section 3.17 Tax Matters. Each Tax Return required to have been filed by
the Company has been timely filed and all amounts shown as due on such Tax
Returns have been paid. All such Tax Returns are true, correct and complete in
all material respects. All employment and withholding Taxes required to be paid
or withheld by or on behalf of the Company has been paid or properly set aside
in accounts for such purpose. As of the date hereof, no written agreement or
other document extending, or having the effect of extending, the period of
assessment or collection of any Taxes payable by the Company, and no power of
attorney with respect to any such Taxes, has been executed or filed with the
Internal Revenue Service or any other taxing authority that is currently in
effect. The Company is not, as of the date hereof, the beneficiary of any
extension of time (other than an automatic extension of time not requiring the
consent of the Internal Revenue Service or any other taxing authority) within
which to file any Tax Return not previously filed. As of the date hereof, to the
Knowledge of the Company, there are no pending audits, examinations,
investigations or other proceedings in respect of Taxes payable by the Company.
The Company (a) is not a party to any Tax allocation or sharing agreement,
(b) is not or has not been a member of an affiliated group filing consolidated
or combined Tax Returns or (c) otherwise has no liability for the Taxes of any
Person (other than the Company).
     Section 3.18 Environmental Matters. Except as disclosed on Schedule 3.18:
     (a) (i) no written and pending notice, order, request for information,
complaint or penalty has been received by the Company, and (ii) there are no
judicial, administrative or other third party claims, demands, suits or
proceedings pending or threatened, in the case of each of (i) and (ii), which
allege a violation of or liability under any Environmental Law by the Company or
any predecessor to the Company;
     (b) except as set forth in Schedule 3.18(b), the Company is in compliance
with all applicable Environmental Laws, has obtained all permits, licenses,
consents and approvals required under all applicable Environmental Laws to
entitle the Company to own or lease and operate its respective assets and to
carry on and conduct the Business as currently conducted (“Environmental
Permits”), and is in compliance with the terms of such Environmental Permits and
with all other applicable Environmental Laws;
     (c) there has been no written environmental investigation, study or audit
conducted within the past five years by, or on behalf of, or in the possession
or control of the Company of any property currently or formerly owned, operated
or leased by the Company which has not been delivered or made available to
Purchaser prior to the date hereof and is not listed on Schedule 3.18(c);

13



--------------------------------------------------------------------------------



 



     (d) except as disclosed on Schedule 3.18(d), no Hazardous Substances have
been released, discharged, dumped, or disposed of to (i) soil in amounts that
would reasonably be expected to impact groundwater or surface water,
(ii) groundwater, or (iii) surface water, in the case of each of (i), (ii), and
(iii), at, under, on or from real property currently or, to the Knowledge of the
Company, formerly owned, leased, and/or operated by the Company or that would
otherwise violate Applicable Law; and
     (e) except as disclosed in Schedule 3.18(e), to the Knowledge of the
Company, there is no Real Property where operations are inactive or discontinued
as of the date hereof.
     Section 3.19 Letters of Credit; Bank Accounts. Except as set forth on the
Latest Balance Sheet (or as disclosed in the notes thereto) or as disclosed on
Schedule 3.19, no surety bonds, letters of credit, or cash collateral issued in
respect of the Company is outstanding. Schedule 3.19 also lists all bank
accounts, and lockboxes of the Company by location, account number and
authorized signatory thereto.
     Section 3.20 Real Property .
     (a) Schedule 3.20(a) indicates which parcels of Real Property constitute
owned Real Property (the “Owned Real Property”), and sets forth an accurate and
complete (in all material respects) legal description of the Owned Real
Property. The Owned Real Property constitutes all of the real property owned by
the Company that is used or held for use in connection with the Business. The
Company is in possession of all Owned Real Property. Except as set forth in
Schedule 3.20(a), the Company has good and defensible title in fee simple
absolute to such Owned Real Property free and clear of all Liens except for
Permitted Liens. Such Owned Real Property is sufficient to permit the Business
to operate in the historical ordinary course of business.
     (b) Schedule 3.20(b) indicates which parcels of Real Property constitute
leased Real Property (the “Leased Real Property”), and sets forth a list of the
Leased Real Property (including all known right of way agreements), except as
indicated on Schedule 3.20(b). The Leased Real Property constitutes all of the
real property leased by the Company (including all known right of way
agreements), that is used or held for use in connection with the Business. The
Leased Real Property is sufficient to permit the Business to operate in the
historical ordinary course of business.
     (c) There are no contracts affecting the title to or possession of any of
the Real Property other than those set out in Schedule 3.20(b).
     (d) Neither the whole nor any portion of the Real Property has been
condemned, requisitioned, or otherwise taken by any public authority, and no
notice of any such condemnation, requisition, or taking has been received by the
Company. To the Company’s Knowledge, no such condemnation, requisition, or
taking is threatened or contemplated. The Company has no Knowledge of any public
improvements that may result in special assessments against the Real Property.

14



--------------------------------------------------------------------------------



 



     (e) (i) The Real Property is in compliance in all respects with all
applicable zoning, building, health and fire laws, (ii) the zoning of each
parcel of Real Property permits the existing improvements and the continuation
following consummation of the transactions contemplated hereby of the Business
as presently conducted thereon, (iii) the Company has all licenses, certificates
of occupancy, permits, and authorizations required to conduct the Business as
currently conducted by the Company on the Real Property, (iv) the Company has
such easements and rights as are necessary to conduct the Business as currently
conducted by the Company on the Real Property, and (v) no fact or condition
exists that has resulted or is reasonably likely to result in the termination or
impairment of access to the Real Property or discontinuation of sewer, water,
electric, gas, telephone, waste disposal, or other utilities necessary to
conduct the Business on the Real Property.
     (f) The Company has delivered or made available to Purchaser accurate,
correct, and complete (in all material respects) copies of all valid and
existing deeds, leases, mortgages, deeds of trust, certificates of occupancy,
easements, right of way agreements, existing title insurance policies, title
reports, surveys, and all amendments thereof that are within the Company’s
possession or control with respect to any Real Property.
     Section 3.21 Tangible Personal Property. The inventory owned by the Company
is in such amounts as are consistent with its respective past practices and such
inventory is saleable, and not obsolete or defective. The Company is in
possession of and has good title to, or has valid leasehold interests in or
valid rights under contract to use, all tangible and intangible property
reflected on the balance sheets included in the Financial Statements and
tangible and intangible property acquired since the date of the Latest Balance
Sheet, other than property disposed of since such date in the ordinary course of
business consistent with past practice. All such tangible and intangible
property is free and clear of all Liens, other than Permitted Liens, and is in
good working condition, ordinary wear and tear excepted. Such tangible and
intangible property is sufficient to permit the Business to operate in the
historical ordinary course of business.
     Section 3.22 Accounts Receivable. The accounts receivable owed to the
Company as of the Effective Date are listed on Schedule 3.22. All such accounts
receivable are collectible in full.
     Section 3.23 Brokers; Advisors. All negotiations relating to this Agreement
and the transactions contemplated hereby have been carried out without the
services of any Person acting on behalf of such Seller in such manner as to give
rise to any valid claim against Purchaser or the Company for any brokerage or
finder’s commission or similar compensation, or any legal, accounting or other
professional advisory fees.
     Section 3.24 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE WITH RESPECT TO THE ASSETS OR LIABILITIES OF THE COMPANY
OR THE BUSINESS.

15



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby makes the following representations and warranties to
Sellers:
     Section 4.1 Existence and Power. Purchaser is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Texas, and it has all powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted and to own, lease, and operate all properties and
assets now owned, leased or operated by it, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not
have a material adverse effect on (i) the business, assets or results of
operations of Purchaser and its subsidiaries, taken as a whole, or (ii) the
ability of Purchaser to perform its material legal obligations under this
Agreement.
     Section 4.2 Authorization. The execution, delivery and performance by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby are within the powers of Purchaser and have been duly
authorized by all necessary action on the part of Purchaser. This Agreement
constitutes a valid and binding agreement of Purchaser.
     Section 4.3 Governmental Authorization. The execution, delivery and
performance by Purchaser of this Agreement and the consummation of the
transactions contemplated hereby require no action, notice, filing,
authorization, consent, waiver or approval with any governmental body, agency or
official.
     Section 4.4 Noncontravention. The execution, delivery and performance by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the Organizational Documents
of Purchaser, (ii) assuming compliance with the matters referred to in
Section 4.3, violate any Applicable Law, rule, regulation, judgment, injunction,
order or decree, or (iii) require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Purchaser.
     Section 4.5 Purchase for Investment. Purchaser is acquiring the Company
Shares for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof. Purchaser (either alone or together
with its advisors) has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Company Shares and is capable of bearing the economic risks of
such investment.
     Section 4.6 Litigation. There is no action, suit, investigation or
proceeding pending against, or to the Knowledge of Purchaser threatened against
or affecting, Purchaser before any court or arbitrator or any governmental body,
agency or official which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement.
     Section 4.7 Brokers; Advisors. In the event Purchaser has retained an
advisor, investment banker, broker, finder or other intermediary in connection
with the transactions

16



--------------------------------------------------------------------------------



 



contemplated by this Agreement, Sellers shall not have any liability or
obligation to pay and shall not pay any such fees or expenses to any such
Person.
ARTICLE V
COVENANTS OF THE PARTIES
     Section 5.1 Conduct of Business. From the date hereof until the Closing,
the Company (i) will conduct the Business in the ordinary course in
substantially the same manner in which it previously has been conducted, and
(ii) will not, without the prior consent of Purchaser, take any of the following
actions:
     (a) amend the Organizational Documents of the Company;
     (b) merge or consolidate with any other Person or acquire a material amount
of assets from any other Person;
     (c) sell, lease, license or otherwise dispose of or subject to any Lien
(other than Permitted Liens) any material assets or property except (i) pursuant
to existing contracts or commitments or (ii) otherwise in the ordinary course
consistent with past practices;
     (d) make any capital expenditure in excess of $100,000 in the aggregate in
the case of all capital expenditures without prior written consent of Purchaser,
other than for (i) capital expenditures related to projects set forth on
Schedule 5.1(d) or (ii) unanticipated capital expenditures necessary for the
business of the Company to operate in compliance with Applicable Law enacted
after the date of this Agreement;
     (e) cancel or terminate its current insurance policies or cause any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies for
substantially similar premiums are in full force and effect;
     (f) terminate or materially amend any contracts with material customers or
suppliers;
     (g) hire as an employee, or extend offers of employment to any Person;
     (h) (i) amend or terminate any employment or severance agreement with any
officer or employee of the Company, or (ii) change the compensation or other
benefits payable to any officer or employee of the Company pursuant to any
severance or retirement plans or policies thereof, in each case other than in
the ordinary course of business consistent with past practices;
     (i) change an accounting method or Tax election, enter into a closing
agreement (as defined in Section 7121 of the Code) or settlement with respect to
Taxes, or file an amended Tax Return;

17



--------------------------------------------------------------------------------



 



     (j) issue or sell any shares of capital stock or other securities of the
Company;
     (k) declare, set aside, make or pay any dividend or other distribution in
respect of any shares of Common Stock or other securities of the Company, or
repurchase, redeem or otherwise acquire any outstanding shares of Common Stock
or other securities of the Company;
     (l) incur, create, renew, assume or guarantee any (i) indebtedness for
borrowed money, (ii) capitalized lease arrangement, (iii) hedging transactions,
or (iv) operating lease arrangements, in any case other than in the ordinary
course of business consistent with past practices and in all cases not in excess
of $100,000 in the aggregate; or
     (m) agree, whether in writing or otherwise, to do any of the foregoing.
     Section 5.2 Access and Information. From and after the date of this
Agreement, Sellers will cause the Company to give Purchaser and its
representatives reasonable access during normal business hours to the
properties, books, records, business plans and budgets of the Company and will
furnish such information and documents in its possession relating to the Company
as Purchaser may reasonably request. All such information and documents obtained
by Purchaser shall be subject to the terms and conditions of that certain letter
agreement, dated September 5, 2006 by and between Purchaser and the Company (the
“Confidentiality Agreement”). Notwithstanding the foregoing, Purchaser shall not
have access to personnel records of the Company which in the Company’s good
faith opinion would violate Applicable Laws.
     Section 5.3 Notices of Certain Events. The Company shall promptly notify
Purchaser of:
     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;
     (c) any breach or inaccuracy of the Company’s, or to the Knowledge of the
Company, the Sellers’ representations and warranties contained in this
Agreement; or
     (d) any actions, suits, claims, investigations or proceedings commenced
relating to the Company that, if pending on the date of this Agreement, would
have been required to have been disclosed pursuant to Section 3.10.
     Section 5.4 Reasonable Best Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, Purchaser, Sellers and the Company will
use their reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or desirable under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement. The Sellers, prior to the Closing, and Purchaser, after the

18



--------------------------------------------------------------------------------



 



Closing, agree to cause the Company to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.
     Section 5.5 Certain Filings. The parties shall cooperate with one another
(i) in determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required, including in connection with the
possible transfer of any permits, authorizations, licenses or consents for any
Real Property, to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking to obtain, in a timely
manner, any such actions, consents, approvals or waivers.
     Section 5.6 Post-Effective Date, Pre-Closing Activity. Between the
Effective Date and the Closing Date, Sellers shall cause the Company to
(x) collect all accounts, notes and loans receivable strictly in accordance with
past practice and Section 3.8 and (y) pay all accounts payable strictly in
accordance with past practice. Both Sellers, on one hand, and Purchaser, on the
other, shall have complete access to the Company and its employees and
management to monitor the Company’s activities with respect to such collections
and payments during the period between the Effective Date and the Closing Date.
     Section 5.7 Publicity. The parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation.
     Section 5.8 Financing. The Sellers and the Company agree to provide all
information reasonably requested by Purchaser or any lending institution in
connection with financing the transactions contemplated by this Agreement.
     Section 5.9 Payment of Post Closing Insurance Claim. The Company has lodged
a claim with its casualty insurance carrier to reimburse the Company for
approximately $85,356.75 in repairs to a compressor. The Company has already
paid for all these repairs and is seeking reimbursement for the entire amount of
the repairs from its carrier. Since the amount, if any, that may ultimately be
recovered from the carrier cannot be determined until after Closing, the parties
have agreed that the Purchase Price will be adjusted in an amount equal to the
amount of the Company’s ultimate recovery under this insurance claim and that
such amount will be paid over to the Sellers within ten (10) Business Days of
its receipt by the Company. The Purchasers agree to allow the Sellers to
continue to communicate with the insurance carrier and/or its representatives
following Closing for the purposes of resolving this claim.
     Section 5.10 Certain Tax Matters. Sellers with respect to Tax Returns which
relate solely to a taxable period ending on or before the Closing Date, and
Purchaser, with respect to

19



--------------------------------------------------------------------------------



 



Tax Returns otherwise required to be filed by the Company, shall have the right
to control any Tax audit, initiate any claim for refund, contest, resolve and
defend against any assessment, notice of deficiency, or other adjustment or
proposed adjustment, or contest any extension or waiver of the limitations
period applicable to any Tax claim or assessment with respect to the Company.
ARTICLE VI
OTHER AGREEMENTS
     Section 6.1 Employees; Employee Benefits.. Immediately prior to the
Closing, Sellers shall cause the Company to terminate all employees, and any
severance payments required to be made by the Company to such terminated
employees, shall be paid by the Company prior to the Closing. Sellers agree to
jointly and severally indemnify Purchaser from any claims relating to the
Company’s employment of Persons prior to the Closing.
     Section 6.2 Title Defects.
     (a) Purchaser has caused Commonwealth Land Title Insurance Company (the
“Title Company”) to deliver to Purchaser a commitment for a title insurance
policy (GF No. 5 SET59023C-dated April 5, 2007) in favor of Purchaser with
respect to the Real Property (the “Title Policy”). Purchaser shall be
responsible for the payment of all costs and expenses associated with the
issuance of the Title Policy and Sellers shall use their commercially reasonable
efforts to deliver to the Title Company any affidavits, agreements or other
documents or assurances reasonably necessary to cause the issuance of the Title
Policy. Upon receipt from the Title Company of the Title Policy, Purchaser shall
provide a copy of the Title Policy to Sellers.
     (b) Purchaser may seek to cause a Texas registered and licensed
professional surveyor identified by Purchaser to deliver to Purchaser a standard
current survey with respect to the Real Property (the “Survey”) to meet the
requirements of the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys jointly established by the American Land Title Association, the
American Congress on Surveying and Mapping and the National Society of
Professional Surveyors. The Purchasers shall be responsible for the payment of
all costs and expenses associated with the issuance of the Survey. Upon receipt
from the surveyor of the Survey, Purchaser shall provide a copy of the Survey to
Sellers.
     (c) If the results of the Title Policy or the Survey are unsatisfactory to
Purchaser, Purchaser may terminate this agreement in its sole discretion at any
time prior to Closing.
     Section 6.3 Phase I Environmental Assessment. Prior to the Closing Date, at
Purchaser’s sole cost and expense, Purchaser shall have the right to conduct a
Phase I environmental assessment (the “Phase I Environmental Assessment”),
prepared by an environmental consultant selected by Purchaser. If the results of
the Phase I Environmental Assessment are unsatisfactory to Purchaser, Purchaser,
in its sole discretion, may either (a) terminate this Agreement or (b) at its
sole cost and expense, undertake additional environmental

20



--------------------------------------------------------------------------------



 



assessments, including, without limitation, a Phase II environmental assessment
(the “Phase II Environmental Assessment”). Upon receipt from the consultant of
any Phase I Environmental Assessment or Phase II Environmental Assessment,
Purchaser shall provide a copy of such to Sellers. If the results of the Phase
II Environmental Assessment are unsatisfactory to Purchaser, Purchaser may
terminate this Agreement in its sole discretion at any time prior to Closing.
     Section 6.4 Wells Fargo Debt and Release of Guarantors and Related Matters.
Purchaser agrees to arrange for the release of all obligations under that
certain Irrevocable Letter of Credit Number NZS590799 issued by Wells Fargo on
February 14, 2007 in favor of Penn Virginia Oil & Gas, L.P. The parties agree
that the Sellers and all other guarantors of the Company’s obligations to Wells
Fargo must be released from their guarantees to Wells Fargo at or prior to
Closing.
     Section 6.5 Agreements with Star Compression, Inc.. The Company currently
leases seven compressors from an Affiliate, Star Compression, Inc. (“Star”). The
Company also has an agreement with Star to service these seven compressors.
Notwithstanding anything to the contrary in any existing agreement between the
Company and Star, the Purchasers agree, and the Sellers agree to cause Star, to
enter into amendments to the Star leases (the “Star Amended Leases”) that
reflect the current terms with the sole exception that the agreements be revised
to reflect that without good cause, neither the Company nor Star will terminate
the Star Agreements without 180 days prior written notice.
     Section 6.6 Consulting Agreement. Sellers shall cause Joe Baugh to enter
into a consulting arrangement with the Company that is acceptable to Purchaser.
Such consulting arrangement shall be pursuant to a consulting agreement (the
“Consulting Agreement”) to be entered into by the Company and Joe Baugh at the
Closing, which, among other items, will contain appropriate non-competition
provisions.
     Section 6.7 Excluded Assets. The parties have agreed that certain specific
assets owned by the Company may be distributed to or for the benefit of the
Sellers at or prior to Closing. These assets (“Excluded Assets”) are listed in
Schedule 6.7.
ARTICLE VII
CONDITIONS TO CLOSING
     Section 7.1 Conditions to Each Party’s Obligations. The respective
obligations of Purchaser and Sellers to consummate the transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing
Date of the following conditions:
     (a) No provision of Applicable Law and no judgment, injunction, order,
decree, ruling or charge shall prohibit or prevent the consummation of the
transactions contemplated by this Agreement or the consummation of the Closing;
     (b) No action, suit, or proceeding initiated by a Governmental Authority
shall be pending before any Governmental Authority seeking an injunction,
judgment, order,

21



--------------------------------------------------------------------------------



 



decree, ruling, or charge that would prohibit or prevent the consummation of the
transactions contemplated by this Agreement;
     (c) That certain Asset Purchase Agreement between the Peak Gas Gathering
L.P. (“Peak”) and Prism Gas Systems I, L.P. dated April 27, 2007 covering the
purchase of the Residue Pipeline from the Woodlawn Plant to Texas Eastern
Transmission Company owned by Peak for a purchase price of $2,150,000 shall be
closed simultaneous with this Agreement; and
     (d) Purchaser shall purchase from Star a 700 horsepower compressor, labeled
Unit 1081, for purchase price of $400,000.
     Section 7.2 Further Conditions to Obligations of Purchaser. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
further subject to the satisfaction or waiver in writing by Purchaser at or
prior to the Closing Date of the following conditions:
     (a) each of the representations and warranties of the Company and Sellers
contained in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing, as if made at and as of
that time (other than such representations and warranties that expressly address
matters only as of a certain date, which need only be true as of such certain
date);
     (b) Sellers and the Company shall have performed and complied in all
material respects with all covenants and obligations required by this Agreement
to be performed or complied with by it on or prior to the Closing Date;
     (c) no event or circumstance has occurred since the date of this Agreement
which would constitute a Material Adverse Effect;
     (d) Sellers and the Company shall have delivered to Purchaser certificates
dated the Closing Date, executed by each Seller and by an officer of the
Company, certifying that the conditions specified in Sections 7.2(a), (b) and
(c) have been fulfilled;
     (e) each item required to be executed and delivered to Purchaser pursuant
to Section 1.5(a) shall have been so executed and delivered;
     (f) all Liens, other than Permitted Liens, on the assets of the Company
shall have been released;
     (g) the Company’s 2006 Federal Income Tax Return, after review by the
Purchaser, shall have been filed and any Tax due with such return shall have
been paid; and
     (h) Sellers shall have arranged for the person(s) performing the Company’s
accounting functions to continue to provide such services to the Company for a
period of at least 90 days after Closing for a fee that is agreeable to the
Purchaser.

22



--------------------------------------------------------------------------------



 



     Section 7.3 Conditions to Obligations of Sellers. The obligation of Sellers
to consummate the transactions contemplated by this Agreement is further subject
to the satisfaction or waiver in writing by Sellers at or prior to the Closing
Date of the following conditions:
     (a) each of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing, as if made at and as of that time
(other than such representations and warranties that expressly address matters
only as of a certain date, which need only be true as of such certain date);
     (b) Purchaser shall have performed and complied in all material respects
with all covenants and obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;
     (c) Purchaser shall have delivered to Sellers a certificate dated the
Closing Date, executed by an appropriate officer of Purchaser, certifying that
the conditions specified in Sections 7.3(a) and (b) have been fulfilled; and
     (d) each item required to be executed and delivered to Purchaser pursuant
to Section 1.5(b) shall have been so executed and delivered.
ARTICLE VIII
TERMINATION
     Section 8.1 Termination.
     (a) This Agreement may be terminated:
     (i) at any time prior to the Closing Date by mutual consent of Purchaser
and Sellers;
     (ii) by Purchaser if there has been a material breach by any Seller or the
Company of any representation, warranty or covenant contained in this Agreement
which has prevented the satisfaction of any of the conditions of Purchaser to
consummate the transactions contemplated by this Agreement and, if such breach
is of a character that is capable of being cured, such breach has not been cured
by Sellers within 30 days after written notice thereof from Purchaser;
     (iii) by Sellers if there has been a material breach by Purchaser of any
representation, warranty or covenant contained in this Agreement which has
prevented the satisfaction of any of the conditions of Sellers to consummate the
transactions contemplated by this Agreement and, if such breach is of a
character that is capable of being cured, such breach has not been cured by
Purchaser within 30 days after written notice thereof from Sellers;
     (iv) by Purchaser or Sellers if any injunction, order or decree is issued
by any Governmental Authority materially restraining or prohibiting the

23



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement and such
injunction, order or decree has become final and nonappealable;
     (v) by Purchaser or Sellers, if the Closing shall not have taken place on
or before May 31, 2007; provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(a)(v) shall not be available to Purchaser
or Sellers, as applicable, if the party seeking to terminate this Agreement, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement; or
     (vi) by Purchaser in accordance with Section 6.2(c) or Section 6.3.
     (b) In the event of termination pursuant to this Section 8.1, written
notice thereof shall forthwith be given to Purchaser or Sellers, as applicable,
and the transactions contemplated by this Agreement will be terminated without
further action by any party. If the transactions contemplated by this Agreement
are terminated as provided herein:
     (i) Purchaser will return to the Company all documents and other materials
received from Sellers, the Company and their respective agents (including all
copies of or materials developed from any such documents or other materials)
relating to the transactions contemplated hereby, whether obtained before or
after the execution hereof;
     (ii) Purchaser will not disclose, and will cause its agents and
representatives not to disclose, any non-public information received or
otherwise learned in connection with the transactions contemplated hereby
relating to the Company, whether obtained before or after the execution hereof;
     (iii) the Escrow Amount will be released to Purchaser; and
     (iv) this Agreement will become null and void and of no further force or
effect, except for Section 5.2 (relating to Confidential Information),
Section 5.7 (relating to publicity), and Article X; provided that nothing in
this Section 8.1 will be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement, or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.
ARTICLE IX
INDEMNIFICATION
     Section 9.1 Indemnification by Sellers. Each Seller hereby agrees, jointly
and severally, to indemnify and hold harmless Purchaser and its Affiliates and
its and their managers, directors, officers, members, shareholders, partners,
employees and agents (the “Purchaser Indemnitees”) from and after the Closing
Date from and against, and shall reimburse the Purchaser Indemnitees for, any
and all Losses, including without limitation any Losses arising out of the
strict liability of any Person, paid, imposed on or incurred by the Purchaser

24



--------------------------------------------------------------------------------



 



Indemnitees, directly or indirectly, resulting from, caused by, arising out of,
or in any way relating to and with respect to any of, or any allegation by any
third party of, the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of Sellers or the Company under this Agreement (including the Disclosure
Schedule); and
     (b) any non-fulfillment of any covenant or agreement on the part of Sellers
or the Company under this Agreement that has not been expressly waived by the
party seeking the indemnification in writing.
It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any third party or
Governmental Authority for such Losses to be indemnifiable under this
Article IX.
     Section 9.2 Indemnification by Purchaser. Purchaser hereby agrees to
indemnify and hold harmless the Company and Sellers (the “Seller Indemnitees”)
from and after the Closing Date from and against, and shall reimburse the Seller
Indemnitees for, any and all Losses, including without limitation any Losses
arising out of the strict liability of any Person, paid, imposed on or incurred
by the Seller Indemnitees, directly or indirectly, resulting from, caused by,
arising out of, or in any way relating to and with respect to any of, or any
allegation by any third party of, the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of Purchaser under this Agreement (including the Disclosure Schedule); and
     (b) any non-fulfillment of any covenant or agreement on the part of
Purchaser under this Agreement that has not been expressly waived by the party
seeking the indemnification in writing.
It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any third party or
Governmental Authority for such Losses to be indemnifiable under this
Article IX.
     Section 9.3 Procedure for Indemnification.
     (a) If there occurs an event that either party asserts is an indemnifiable
event pursuant to Section 9.2 or 9.3, the party seeking indemnification (the
“Indemnitee”) shall promptly provide notice (the “Notice of Claim”) to the other
party or parties obligated to provide indemnification (the “Indemnifying
Party”). Providing the Notice of Claim shall be a condition precedent to any
Liability of the Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Indemnifying Party of its obligations
hereunder but only if and to the extent that such failure materially prejudices
the Indemnifying Party hereunder. In case any such action shall be brought
against any Indemnitee and it shall provide a Notice of Claim to the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnitee
and, after notice from the Indemnifying Party to such Indemnitee of such
election so to assume the defense thereof, the Indemnifying

25



--------------------------------------------------------------------------------



 



Party shall not be liable to the Indemnitee hereunder for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by the
Indemnitee, in connection with the defense thereof other than reasonable costs
of investigation; provided, however, that if the Indemnitee reasonably believes
that counsel for the Indemnifying Party cannot represent both the Indemnitee and
the Indemnifying Party because such representation would be reasonably likely to
result in a conflict of interest, then the Indemnitee shall have the right to
defend, at the sole reasonable cost and expense of the Indemnifying Party, such
action by all appropriate proceedings. The Indemnitee agrees to reasonably
cooperate with the Indemnifying Party and its counsel in the defense against any
such asserted liability. In any event, the Indemnitee shall have the right to
participate at its own expense in the defense of such asserted liability. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the written consent of each Indemnitee, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the release of the Indemnitee from all Liability in respect to such
claim or litigation or that does not solely require the payment of money damages
by the Indemnifying Person. The Indemnifying Party agrees to afford the
Indemnitee and its counsel, at the Indemnitee’s sole expense, the opportunity to
be present at, and to participate in, conferences with all Persons, including
any Governmental Authority, asserting any Claim against the Indemnitee or
conferences with representatives of or counsel for such Persons. In no event
shall the Indemnifying Party, without the written consent of the Indemnitee,
settle any Claim on terms that provide for (i) a criminal sanction against the
Indemnitee or (ii) injunctive relief affecting the Indemnitee.
     (b) Upon receipt of a Notice of Claim, the Indemnifying Party shall have
twenty calendar days (or such shorter period as may be appropriate under the
circumstances) to contest its indemnification obligation with respect to such
claim, or the amount thereof, by written notice to the Indemnitee (the “Contest
Notice”); provided, however, that if, at the time a Notice of Claim is submitted
to the Indemnifying Party the amount of the Loss in respect thereof has not yet
been determined, such twenty day period in respect of, but only in respect of
the amount of the Loss, shall not commence until a further written notice (the
“Notice of Liability”) has been sent or delivered by the Indemnitee to the
Indemnifying Party setting forth the amount of the Loss incurred by the
Indemnitee that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such twenty day period,
the obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
     (c) If the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, the Indemnitee, without waiving its right to
indemnification, may assume, at the reasonable cost of the Indemnifying Party,
the defense and settlement of such Claim; provided, however, that (i) the
Indemnifying Party shall be permitted to

26



--------------------------------------------------------------------------------



 



join in the defense and settlement of such Claim and to employ counsel at its
own expense, (ii) the Indemnifying Party shall cooperate with the Indemnitee in
the defense and settlement of such Claim in any manner reasonably requested by
the Indemnitee and (iii) the Indemnitee shall not settle such Claim without
obtaining the prior written consent of the Indemnifying Party, which shall not
be unreasonably withheld or delayed.
     (d) The Indemnifying Party shall make any payment required to be made under
this Article in cash and on demand. Any payments required to be paid by an
Indemnifying Party under this Article that are not paid within five (5) Business
Days of the date on which such obligation becomes final shall thereafter be
deemed delinquent, and the Indemnifying Party shall pay to the Indemnitee,
immediately upon demand, interest at the rate of ten percent per annum, not to
exceed the maximum nonusurious rate allowed by Applicable Law, from the date
such payment becomes delinquent to the date of payment of such delinquent sums,
which interest shall be considered to be Losses of the Indemnitee.
     Section 9.4 Survival.
     (a) The liability of each Seller for his or her indemnification obligations
arising under Section 9.1(a) of this Agreement shall be limited to claims for
which a Purchaser Indemnitee delivers written notice to such Seller or to the
Sellers, which shall constitute written notice to all Sellers, on or before the
second anniversary date of the Closing Date; provided, however, that any
indemnification obligation resulting from a breach of or inaccuracy in any
representation or warranty contained in (x) Sections 3.15, 3.17 and 3.18 shall
survive until the applicable statute of limitations period has run with respect
to such claims and (y) Sections 2.1, 2.2, 2.3, 2.4, 2.6, 3.1, 3.2, 3.3, 3.4,
3.5, 3.16 and 3.24, as well as any claims under Section 9.1(b) shall not be
limited.
     (b) The liability of Purchaser for Purchaser’s indemnification obligations
arising out of Section 9.2 shall be limited to claims for which a Seller
Indemnitee delivers written notice to Purchaser on or before the third
anniversary date of the Closing Date; provided, however, that any
indemnification obligation relating to (i) Section 9.2(a) and resulting from a
breach of or inaccuracy in any representation or warranty contained in
Sections 4.1, 4.2, 4.3, 4.4 or 4.7 or (ii) Section 9.2(b) shall not be limited.
     Section 9.5 Limitations on Indemnification. Notwithstanding anything in
this Agreement to the contrary, the maximum indemnification liability of
Sellers, on the one hand, and Purchaser on the other, shall not exceed
$3,000,000 in the aggregate, provided, however, that such limitation shall not
apply to any indemnification obligation resulting from a breach of or inaccuracy
in any representation or warranty contained in Sections 2.1, 2.2, 2.3, 2.4, 3.1,
3.2, 3.3, 3.4, 3.5, 3.15, 3.17, 3.18 or 3.24 (ii) or Section 9.1(b).
Notwithstanding anything in this Agreement to the contrary, the maximum
indemnification liability of Sellers, on the one hand, and Purchaser on the
other, shall not exceed the Purchase Price in the aggregate. No claim may be
made by the Purchaser Indemnities for indemnification under Section 9.1 hereof
until such Purchaser Indemnities have incurred aggregate Losses in excess of the
Basket Threshold Amount in the aggregate, at which time all amounts (including
the Basket Threshold Amount) may be recovered as provided in this Agreement.

27



--------------------------------------------------------------------------------



 



     Section 9.6 Inconsistent Provisions. The provisions of this Article shall
govern and control over any inconsistent provisions of this Agreement.
     Section 9.7 Right to Indemnification Not Affected by Knowledge. The right
to indemnification in accordance with the provisions of this Article will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any representation, warranty, covenant or obligation set forth in this
Agreement. If at any time prior to Closing, any of the parties hereto has
knowledge of any facts, circumstances or situations which constitute a breach of
any representation, warranty or covenant hereunder, such party shall give the
other party prompt notice thereof.
     Section 9.8 Express Negligence. THE FOREGOING INDEMNITIES SET FORTH IN THIS
ARTICLE ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH
THE EXPRESS TERMS AND SCOPE THEREOF, NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE
OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES
BECAUSE OF THE SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY INDEMNIFIED PARTY, INCLUDING,
WITHOUT LIMITATION, ARISING UNDER ENVIRONMENTAL LAWS. THE PARTIES HERETO
ACKNOWLEDGE THAT THE INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNITY OF
A PARTY FOR ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR
PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.
ARTICLE X
GENERAL PROVISIONS; MISCELLANEOUS
     Section 10.1 Modification; Waiver. This Agreement may be modified only by a
written instrument executed by Purchaser, the Company and Sellers. Any of the
terms and conditions of this Agreement may be waived in writing at any time on
or prior to the Closing Date by the party or parties entitled to the benefits
thereof.
     Section 10.2 Entire Agreement. This Agreement, including the Disclosure
Schedules and exhibits hereto, the documents, instruments and schedules referred
to herein and all other documents dated as of the date hereof and on the
Closing, constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof; provided, however, that this Agreement
does not supersede the Confidentiality Agreement, the terms and conditions of
which the parties hereto hereby expressly reaffirm.
     Section 10.3 Expenses. Except as expressly provided herein, whether or not
the transactions contemplated herein shall be consummated, each party shall pay
its own expenses incident to the preparation of this Agreement and the
negotiation and consummation of the transactions contemplated by this Agreement.

28



--------------------------------------------------------------------------------



 



     Section 10.4 Further Actions. Each party will execute and deliver such
certificates and other documents and take such other actions as may reasonably
be requested by the other party in order to consummate or implement the
transactions contemplated hereby.
     Section 10.5 Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) if sent by registered or certified mail in
the United States return receipt requested, upon receipt; (b) if sent by
reputable overnight air courier (such as DHL or Federal Express), one business
day after mailing; (c) if sent by facsimile transmission, when transmitted and
receipt is confirmed by the recipient by telephone; or (d) if otherwise actually
personally delivered, when delivered, and shall be delivered as follows:
     If to any Seller, to the address set forth under such Seller’s name on the
signature page hereto.
     With a copy (which shall not constitute notice) to:
David N. Reed
Meadows, Collier, Reed, Cousins & Blau, LLP
901 Main Street, Suite 3700
Dallas, TX 75202
Fax: (214) 747-3732
     If to the Company:
Woodlawn Pipeline Company, Inc.
1800 Preston Park Blvd., Suite 112
Plano, Texas 75093
Fax: (972) 596-1713
Attention: Richard C. Coe, Vice President of Operations
     If to Purchaser:
Prism Gas Systems I, L.P.
2350 Airport Freeway, Suite 505
Bedford, Texas 76022
Fax: (817) 864-3101
Attention: Robert Dunn

29



--------------------------------------------------------------------------------



 



     With a copy (which shall not constitute notice) to:
Martin Midstream Partners L.P.
P. O. Box 41368
Beaumont, Texas 77725
Fax: (409) 835-3425
Attention: Chris Booth
or to such other address or to such other Person as any party hereto has last
designated by notice to the other parties.
     Section 10.6 Assignment. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by any party hereto without (i) the prior written
consent of the Sellers in the case of an assignment by Purchaser, (ii) the prior
written consent of Purchaser in the case of an assignment by any Seller, and
(iii) the prior written consent of each of the other parties in the case of the
Company; provided, however, that Purchaser may assign this Agreement to an
Affiliate without obtaining the consent of Sellers. No assignment shall release
the assigning party of its obligations and liabilities under this Agreement.
     Section 10.7 No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights upon any Person that is not a party or a successor or
permitted assignee of a party to this Agreement.
     Section 10.8 Counterparts. This Agreement may be executed in counterparts,
all of which shall together constitute one and the same instrument.
     Section 10.9 Headings. The Section headings in this Agreement are for
convenience of reference only and will not be deemed to alter or affect the
meaning or interpretation of any provision hereof.
     Section 10.10 Terms Generally. The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole
(including any exhibits and schedules hereto) and not merely to the specific
section, paragraph or clause in which such word appears. All references in this
Agreement to Sections, Exhibits and Schedules are references to Sections of, and
Exhibits and Schedules to, this Agreement unless the context otherwise requires.
The words “include”, “includes” and “including” are deemed to be followed by the
phrase “without limitation.” The definitions given in this Agreement apply
equally to both the singular and plural forms of the terms defined. Whenever the
context requires, any pronoun includes the corresponding masculine, feminine and
neuter forms.
     Section 10.11 Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of Texas, without regard to
the conflicts of law rules that would require the application of the law of
another state.
     Section 10.12 Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with,

30



--------------------------------------------------------------------------------



 



this Agreement or the transactions contemplated hereby shall be brought in
Collin County, Texas, and that any cause of action arising out of this Agreement
shall be deemed to have arisen from a transaction of business in the State of
Texas, and each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

              PURCHASER:
 
            PRISM GAS SYSTEMS I, L.P.
 
  By:   Prism Gas Systems GP, LLC
 
       
 
  By:   /s/ Robert Dunn
 
            Robert Dunn,
 
            Senior Vice President
 
            COMPANY:
 
            WOODLAWN PIPELINE COMPANY, INC.
 
       
 
  By:   /s/ Richard C. Coe
 
            Richard C. Coe,
 
            Vice President of Operations
 
            SELLERS:
 
            /s/ David P. Deison     David P. Deison
 
            Address:     P.O. Box 1177     109 Church Street     Weatherford,
Texas 76086
 
            LANTERN RESOURCES, L.P.
 
       
 
  By:   Lantern Holding Company, L.L.C., sole general partner
 
       
 
  By:   /s/ Richard C. Coe
 
            Richard C. Coe, President
 
            Address:     1800 Preston Park Blvd.     Suite 112     Plano, Texas
75093

Signature Page to Stock Purchase Agreement

32



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this definition, “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
equity interest, by contract or otherwise.
     “Applicable Law” means, with respect to any Person, any federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, executive order, injunction, judgment,
decree, ruling, or other similar requirement enacted, adopted, promulgated, or
applied by a Governmental Authority that is binding upon such Person.
     “Basket Threshold Amount” means the sum of $305,000.00.
     “Business” means the business of the Company as currently conducted.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Claim” means any action, suit, proceeding, hearing, investigation,
litigation, charge, complaint, claim, Environmental Action or demand.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Stock” means the shares of Common Stock of the Company, no par
value per share.
     “Disclosure Schedules” means the disclosure schedules delivered by Company
and Sellers to Purchaser concurrently with the execution and delivery of this
Agreement.
     “Effective Date” shall mean April 1, 2007, unless the Closing does not
occur on or before May 4, 2007, in which case the Effective Date shall mean the
day on which the Company closes its books for accounting purposes for the month
most recently ended prior to the Closing Date; provided, however that if Sellers
cause the Closing to occur after May 4, 2007, the Effective Date shall mean
April 1, 2007.
     “Environmental Action” means any administrative, regulatory or judicial
action, suit, Claim, notice of non-compliance or violation, investigation,
request for information, proceeding, consent order or consent agreement by any
Person relating in

A-1



--------------------------------------------------------------------------------



 



any way to any Environmental Law or any demand or threat with respect to any of
the foregoing.
     “Environmental Laws” means any applicable United States federal, state, or
local law, rules, regulations, codes, ordinances, and orders, relating to
pollution, contamination of soils or ground water, or protection of the
environment.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Governmental Authority” means any federal, state, local or foreign
judicial, legislative, executive or regulatory authority or agency.
     “Hazardous Substance” means any toxic or hazardous pollutant, contaminant,
chemical, waste, material or substance defined as such by any Environmental Law,
that causes injury to the environment and subjects the Company to costs or
liability under any Environmental Law, and specifically includes, but is not
limited to: (i) petroleum and petroleum products, including crude oil and any
fractions thereof; (ii) natural gas, synthetic gas and any mixtures thereof;
(iii) PCBs; and (iv) asbestos or asbestos-containing materials.
     “Intellectual Property” means intellectual property rights under statutory
or common law, worldwide, including (i) trademarks, service marks, trade dress,
slogans, logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (ii) copyrights and any applications or
registrations for any of the foregoing; and (iii) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.
     “Knowledge of the Company,” “Knowledge of Sellers,” or any phrase of
similar import means the actual knowledge, after reasonable inquiry, of Richard
Coe, David Deison or Joe Baugh.
     “Knowledge of Purchaser,” or any phrase of similar import means the actual
knowledge, after reasonable inquiry, of Robert Dunn.
     “Latest Balance Sheet” means the balance sheet of the Company as of
December 31, 2006.
     “Liability” means all indebtedness, Claims, legal proceedings, obligations,
duties, warranties or liabilities, including, without limitation, STRICT
LIABILITY, of any nature (including any undisclosed, unfixed, unknown,
unliquidated, unsecured, unmatured, unaccrued, unasserted, contingent,
conditional, inchoate, implied, vicarious, joint, several or secondary
liabilities), regardless of whether any such indebtedness, Claims, legal
proceedings, obligations, duties, warranties or liabilities would be

A-2



--------------------------------------------------------------------------------



 



required to be disclosed on a balance sheet prepared in accordance with GAAP or
is known as of the Closing.
     “Liens” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, restriction on use, security interest, encumbrance, adverse
claim, right of first refusal or purchase option in respect of such property or
asset.
     “Loss” or “Losses” means any loss, damage, injury, harm, detriment,
Liability, diminution in value, exposure, claim, demand, proceeding, settlement,
judgment, award, punitive damage award, fine, penalty, fee, charge, cost or
expense (including, without limitation, reasonable costs of attempting to avoid
or in opposing the imposition thereof, interest, penalties, costs of preparation
and investigation, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors), as well as with respect
to compliance with the requirements of environmental law, expenses of
remediation and any other remedial, removal, response, abatement, cleanup,
investigative, monitoring, or record keeping costs and expenses.
     “Material Adverse Effect” means with respect to any Person, material
adverse changes in or effects or the business, assets, financial condition,
results of operations or prospects of such Person.
     “Organizational Documents” means with respect to a corporation, the
articles or certificate of incorporation and bylaws of such entity.
     “Permitted Liens” means “ means any or all of the following:
     (a) Liens granted under the terms of the existing credit facilities of the
Company or any related mortgage or security agreement;
     (b) Liens in favor of operators, vendors, carriers, warehousemen,
repairmen, mechanics, workmen and materialmen and construction or similar Liens
arising by operation of law or in the ordinary course of business in respect of
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, and that do not relate to amounts in excess of $50,000
in the aggregate;
     (c) workers’ or unemployment compensation Liens arising in the ordinary
course of business, and that do not relate to amounts in excess of $50,000 in
the aggregate;
     (d) Liens or other encumbrances securing payment of Taxes or other similar
assessments that are, in either case, not yet delinquent or, if delinquent, are
being contested in good faith by appropriate proceedings, and that do not relate
to amounts in excess of $50,000 in the aggregate;
     (e) rights of third parties pursuant to restrictive covenants, easements,
rights-of-way, servitudes, licenses, permits, surface leases, surface use
restrictions, sub-

A-3



--------------------------------------------------------------------------------



 



surface leases, mineral reservations or severances, grazing rights or logging
rights or rights related to ponds, lakes, waterways, canals, ditches,
reservoirs, railways, streets, roads and structures or other rights related to
surface uses and impediments on, over or in respect of any of the properties or
assets of the Company that are not such as to interfere materially with the use
or enjoyment of the properties, assets to which they apply or the Business;
     (f) rights reserved to or vested in any Governmental Authority to control
or regulate any of the properties or assets of the Company in any manner, and
all applicable laws, statutes, ordinances, decrees, requirements, orders,
judgments, rules or regulations of any Governmental Authority; and
     (g) conditions in any permit or other authorization granted or issued by
any Governmental Authority for the ownership and operation of all or part of the
properties or assets of the Company.
     “Person” means any natural person, firm, partnership, association,
corporation, company, trust, business trust, Governmental Authority or other
such entity.
     “Proceeding” means an action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
     “Real Property” means any real property which the Company owns, leases,
operates or subleases.
     “Subsidiary” means, with respect to any Person (for the purposes of this
definition, the “parent”), any other Person (other than a natural person),
whether incorporated or unincorporated, of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by the parent or by one
or more of its respective Subsidiaries or by the parent and any one or more of
its respective Subsidiaries.
     “Taxes” or “Tax” means all federal, state, local and foreign income taxes,
franchise taxes, withholding taxes, employment taxes, unemployment insurance
taxes, social security taxes, sales and use taxes, excise taxes, real and
personal property taxes, stamp taxes, transfer taxes and workers’ compensation
taxes, together with all interest, penalties and additions payable with respect
thereto.
     “Tax Return” means all returns and reports (including declarations,
disclosures, schedules and information returns) required to be supplied to a Tax
authority relating to Taxes.

A-4



--------------------------------------------------------------------------------



 



     “Title Defect” means (a) any title defect, Lien other than a Permitted
Lien, that causes the Company to not have good and indefeasible title, free and
clear of all Liens other than Permitted Lines, to any of the Real Property,
(b) the extent to which any easement does not grant all rights reasonably
necessary for the operation, maintenance, repair and replacement of all the
properties, facilities or assets, or (c) any issued associated with access,
encroachments, zoning or land-use restriction or other matters relating to the
Real Property that would restrict Purchasers ability to operate and conduct the
Business as it is presently conducted or that would reduce the value of any of
the Real Property; provided, however, that “Title Defect” shall not include any
matter that would otherwise be a Title Defect if (x) the related Title Defect
Amount is individually $10,000 or less, (y) it has been cured by Sellers to the
reasonable satisfaction of Purchaser prior to the Closing Date or (z) it is not
set forth in a Title Defect Notice.
     “Working Capital” means the consolidated current assets less the
consolidated current liabilities of the Company that are balance sheet items,
each as calculated in accordance with the agreed upon procedures set forth in
Schedule 1.6(a).
     In addition to the terms set forth above, the following terms shall have
the meanings assigned to them in the provisions of this Agreement shown in the
table below:

      Defined Term   Location in Agreement
Accounting Referee
  Section 1.6(c)
Agreement
  Introductory paragraph
Closing
  Section 1.3
Closing Balance Sheet
  Section 1.6(a)
Closing Date
  Section 1.3
Company
  Introductory paragraph
Company Benefit Plan
  Section 3.15(a)
Company Shares
  Recitals
Confidentiality Agreement
  Section 5.2
Consulting Agreement
  Section 6.6
Contest Notice
  Section 9.3(b)
Environmental Permits
  Section 3.18(b)
Escrow Agreement
  Section 1.2(c)
Escrow Amount
  Section 1.2(c)
Excluded Assets
  Section 6.7
Final Working Capital
  Section 1.6(e)
Financial Statements
  Section 3.6
GAAP
  Section 3.6
Indemnitee
  Section 9.3(a)
Indemnifying Party
  Section 9.3(a)
Leased Real Property
  Section 3.20(a)
Letter of Credit
  Section 6.4

A-5



--------------------------------------------------------------------------------



 



      Defined Term   Location in Agreement
Material Contract
  Section 3.9(a)
Non_Competition Agreement
  Section 1.5(a)(vii)
Note
  Section 1.2
Note Repayment Amount
  Section 6.4
Notice of Claim
  Section 9.3(a)
Notice of Liability
  Section 9.3(b)
Owned Real Property
  Section 3.20(a)
Phase I Environmental Assessment
  Section 6.3
Phase II Environmental Assessment
  Section 6.3
Permits
  Section 3.11
Purchase Price
  Section 1.2
Purchaser
  Introductory paragraph
Purchaser Indemnitees
  Section 9.1
Seller
  Introductory paragraph
Seller Indemnitees
  Section 9.2
Sellers Representative
  Section 10.1
Star
  Section 6.5
Star Agreements
  Section 6.5
Survey
  Section 6.2(b)
Title Company
  Section 6.2(a)
Title Policy
  Section 6.2(a)
Wells Fargo Payment Amount
  Section 1.2(b)

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
ESCROW AGREEMENT
This Escrow Agreement, dated this ___ day of May, 2007 (the “Escrow Agreement”),
is entered into by and among (i) Prism Gas Systems I, L.P., a Texas limited
partnership (“Purchaser”), (ii) Lantern Resources, L.P., a Texas limited
partnership, and David P. Deison (each a “Seller” and collectively, the
“Sellers”) (Purchaser and Sellers collectively, the “Parties,” and individually,
a “Party”), and (iii) Wells Fargo Bank, National Association, as escrow agent
(“Escrow Agent”).
RECITALS
A. This is the Escrow Agreement referred to in the Stock Purchase Agreement,
dated April 27, 2007 (the “Stock Purchase Agreement”), among Purchaser, Sellers
and Woodlawn Pipeline Company, Inc, a Texas corporation. Capitalized terms used
in this Agreement without definition shall have the respective meanings given to
them in the Stock Purchase Agreement. The Escrow Agent (i) has not received a
copy of, (ii) has not reviewed, (iii) is not a party to and (iv) will not be
held responsible under the terms of the Stock Purchase Agreement.
B. Purchaser agrees to place in escrow certain funds and the Escrow Agent agrees
to hold and distribute such funds in accordance with the terms of this Escrow
Agreement. The funds relate to the remediation, to the reasonable satisfaction
of the Purchaser, of all permit and/or registration deficiencies in the plant
and field compressor units listed on Schedule 3.11 to the Stock Purchase
Agreement.
In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:
ARTICLE 1
ESCROW DEPOSIT
Section 1.1. Receipt of Escrow Property. Upon execution hereof, Purchaser shall
deliver to the Escrow Agent the amount of $250,000 (the “Escrow Property”) in
immediately available funds.
Section 1.2. Investments.
     (a) The Escrow Agent is hereby directed to deposit, transfer, hold and
invest the Escrow Fund, including principal and interest, in the Wells Fargo
Money Market Deposit Account (“MMDA”). Each of the parties hereby acknowledges
that: (i) amounts on deposit in the MMDA are insured, subject to the applicable
rules and regulations of the Federal Deposit Insurance Corporation (“FDIC”), in
the basic FDIC insurance amount of $100,000 per depositor, per insured bank,
such deposit to include principal and accrued interest up to a total of
$100,000); (ii) Wells Fargo Bank, National Association has short term debt
ratings of “P-1” from Moody’s Investors Service and “A-1+” from Standard &
Poor’s Ratings Services, (iii) deposits in the MMDA are not secured, (iv) the
Parties have full power to direct investments in the account,

B-1



--------------------------------------------------------------------------------



 



and (v) the Parties may change this direction at any time and that it shall
continue in effect until revoked or modified by the Parties’ written notice to
the Escrow Agent. Any investment earnings and income on the Escrow Property
shall become part of the Escrow Property, and shall be disbursed in accordance
with Section 1.3 or Section 1.5 of this Escrow Agreement.
     (b) The Escrow Agent is hereby authorized and directed to sell or redeem
any such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement. The Escrow Agent is
hereby authorized, in making or disposing of any investment permitted by this
Escrow Agreement, to deal with itself (in its individual capacity) or with any
one or more of its affiliates, whether it or any such affiliate is acting as
agent of the Escrow Agent or for any third person or dealing as principal for
its own account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.
Section 1.3. Disbursements. From time to time after the Closing Date, Sellers
and Purchaser acting jointly may give notice (a “Claim Notice”) to Escrow Agent
specifying that the party named as payee in the Claim Notice is entitled to
payment of a designated portion of the Escrow Fund pursuant to Section 1.2(c) of
the Stock Purchase Agreement (a “Claim”), which Claim shall specify the basis
for requesting payment of such portion of the Escrow Fund and the amount
requested for payment. Within five Business Days, Escrow Agent shall pay to the
party named as payee in the Claim Notice the portion of the Escrow Fund set
forth in the Claim Notice. Escrow Agent shall not inquire into or consider
whether a Claim complies with the requirements of the Stock Purchase Agreement.
Section 1.4. Income Tax Allocation and Reporting.
     (a) The Parties agree that, for tax reporting purposes, all interest and
other income from investment of the Escrow Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by Sellers, whether or not such income was
disbursed during a such calendar year.
     (b) Prior to closing, the Parties shall provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate forms W-9 or W-8
and such other forms and documents that the Escrow Agent may request. The
Parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the Regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.
     (c) To the extent that the Escrow Agent becomes liable for the payment of
any taxes in respect of income derived from the investment of the Escrow
Property, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrow Property. The Parties, jointly and severally, shall indemnify,
defend and hold the Escrow Agent harmless from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow

B-2



--------------------------------------------------------------------------------



 



Agent on or with respect to the Escrow Property and the investment thereof
unless such tax, late payment, interest, penalty or other expense was directly
caused by the gross negligence or willful misconduct of the Escrow Agent. The
indemnification provided by this Section 1.4(c) is in addition to the
indemnification provided in Section 3.1 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.
1. Section 1.5. Termination. Purchaser and Sellers acting jointly shall provide
Escrow Agent with notice on or before April ___, 2009, of the termination of the
Escrow Fund and specifying that pursuant to Section 1.2(c) of the Stock Purchase
Agreement either Purchaser or Sellers is entitled to the payment of the funds
remaining in the Escrow Fund (the “Termination Notice”), Escrow Agent shall pay
and distribute the then amount of the Escrow Fund to the party designated in the
Termination Notice. Notwithstanding anything to the contrary contained herein,
this Escrow Agreement shall terminate at the time that all funds in the Escrow
Fund have been paid and distributed and the provisions of Sections 1.4(c), 3.1
and 3.2 hereof shall survive termination. If no Termination Notice has been
received by the Escrow Agent by April ___, 2009, the Escrow Agent shall
interplead the remaining funds in an action commenced in a court of competent
jurisdiction in Collin County, Texas, in which action the Escrow Agent shall
name the Purchaser and the Sellers. The expense of initiating such interpleader
action shall be withheld by the Escrow Agent from the Escrow Property before the
Escrow Property is delivered to the court.
ARTICLE 2
DUTIES OF THE ESCROW AGENT
Section 2.1. Scope of Responsibility. Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will the Escrow Agent be deemed to be a fiduciary
to any Party or any other person under this Escrow Agreement. The Escrow Agent
will not be responsible or liable for the failure of any Party to perform in
accordance with this Escrow Agreement. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument, or document other than this Escrow Agreement,
whether or not an original or a copy of such agreement has been provided to the
Escrow Agent; and the Escrow Agent shall have no duty to know or inquire as to
the performance or nonperformance of any provision of any such agreement,
instrument, or document. References in this Escrow Agreement to any other
agreement, instrument, or document are for the convenience of the Parties, and
the Escrow Agent has no duties or obligations with respect thereto. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.
Section 2.2. Attorneys and Agents. The Escrow Agent shall be entitled to rely on
and shall not be liable for any action taken or omitted to be taken by the
Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 3.1 for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. The

B-3



--------------------------------------------------------------------------------



 



Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.
Section 2.3. Reliance. The Escrow Agent shall not be liable for any action taken
or not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns. The Escrow
Agent shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority. Concurrent with the execution of this
Escrow Agreement, the Parties shall deliver to the Escrow Agent authorized
signers’ forms in the form of Exhibit A-1 and Exhibit A-2 to this Escrow
Agreement.
Section 2.4. Right Not Duty Undertaken. The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.
Section 2.5. No Financial Obligation. No provision of this Escrow Agreement
shall require the Escrow Agent to risk or advance its own funds or otherwise
incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.
ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT
Section 3.1. Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The provisions of this Section 3.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement.
Section 3.2. Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

B-4



--------------------------------------------------------------------------------



 



Section 3.3. Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.
Section 3.4. Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid 50% by Sellers and 50% by Purchaser. The fee
agreed upon for the services rendered hereunder is intended as full compensation
for the Escrow Agent’s services as contemplated by this Escrow Agreement;
provided, however, that in the event that the conditions for the disbursement of
funds under this Escrow Agreement are not fulfilled, or the Escrow Agent renders
any service not contemplated in this Escrow Agreement, or there is any
assignment of interest in the subject matter of this Escrow Agreement, or any
material modification hereof, or if any material controversy arises hereunder,
or the Escrow Agent is made a party to any litigation pertaining to this Escrow
Agreement or the subject matter hereof, then the Escrow Agent shall be
compensated for such extraordinary services and reimbursed for all costs and
expenses, including reasonable attorneys’ fees and expenses, occasioned by any
such delay, controversy, litigation or event. If any amount due to the Escrow
Agent hereunder is not paid within thirty (30) days of the date due, the Escrow
Agent in its sole discretion may charge interest on such amount up to the
highest rate permitted by applicable law. The Escrow Agent shall have, and is
hereby granted, a prior lien upon the Escrow Property with respect to its unpaid
fees, non-reimbursed expenses and unsatisfied indemnification rights, superior
to the interests of any other persons or entities and is hereby granted the
right to set off and deduct any unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights from the Escrow Property.
Section 3.5. Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent is authorized to retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property, (ii) receives a written agreement executed by
each of the parties involved in such disagreement or dispute directing delivery
of the Escrow Property, in which event the Escrow Agent shall be authorized to
disburse the Escrow Property in accordance with such final court order,
arbitration decision, or agreement, or (iii) files an interpleader action in any
court of competent jurisdiction, and upon the filing thereof, the Escrow Agent
shall be relieved of all liability as to the Escrow Property and shall be
entitled to recover attorneys’ fees, expenses and

B-5



--------------------------------------------------------------------------------



 



other costs incurred in commencing and maintaining any such interpleader action.
The Escrow Agent shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent.
Section 3.6. Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
Section 3.7. Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any of the Parties or
to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.
ARTICLE 4
MISCELLANEOUS
Section 4.1. Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).
Section 4.2. Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.
Section 4.3. Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by

B-6



--------------------------------------------------------------------------------



 



mail or by certified mail, return receipt requested, and postage prepaid. If any
notice is mailed, it shall be deemed given five business days after the date
such notice is deposited in the United States mail. Any notice given shall be
deemed given upon the actual date of such delivery. If notice is given to a
party, it shall be given at the address for such party set forth below. It shall
be the responsibility of the Parties to notify the Escrow Agent and the other
Party in writing of any name or address changes. In the case of communications
delivered to the Escrow Agent, such communications shall be deemed to have been
given on the date received by the Escrow Agent.
If to David P. Deison:
David P. Deison
P.O. Box 1177
109 Church Street
Weatherford, Texas 76086
with a copy to:
David N. Reed
Meadows, Collier, Reed, Cousins & Blau, LLP
901 Main Street, Suite 3700
Dallas, Texas 75202
Facsimile: 214.747.3732
If to Lantern Resources, L.P.:
Lantern Resources, L.P.
1800 Preston Park Blvd.
Suite 112
Plano, Texas 75093
with a copy to:
David N. Reed
Meadows, Collier, Reed, Cousins & Blau, LLP
901 Main Street, Suite 3700
Dallas, Texas 75202
Facsimile: 214.747.3732
If to Purchaser:
Prism Gas Systems I, L.P.
2350 Airport Freeway, Suite 505
Bedford, Texas 76022

B-7



--------------------------------------------------------------------------------



 



Attention: Robert Dunn
Facsimile: 817.864.3101
with a copy to:
Martin Midstream Partners L.P.
P.O. Box 41368
Beaumont, Texas 77725
Attention: Chris Booth
Facsimile: 409.835.3425
If to the Escrow Agent:
Wells Fargo Bank, National Association
Corporate Trust and Escrow Services
Sixth and Marquette MAC N9303-110
Minneapolis, MN 55479
Attention: Thomas H. Caruth
Telephone: (612) 667-2124
Facsimile: (612) 667-2160
Section 4.4. Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.
Section 4.5. Entire Agreement. This Escrow Agreement sets forth the entire
agreement and understanding of the parties related to the Escrow Property.
Section 4.6. Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.
Section 4.7. Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.
Section 4.8. Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

B-8



--------------------------------------------------------------------------------



 



Section 4.9. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.
[The remainder of this page left intentionally blank.]

B-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the
date first written above.

                  PRISM GAS SYSTEMS I, L.P.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                LANTERN RESOURCES, L.P.    
 
  By:   Lantern Holding Company, L.L.C.,    
 
      sole general partner    
 
           
 
  By:        
 
           
 
      Richard C. Coe, President    
 
                DAVID P. DEISON    
 
                     
 
      David P. Deison    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent    
 
           
 
  By:        
 
                Name: Thomas H. Caruth         Title: Vice President    

S-10



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CERTIFICATE AS TO AUTHORIZED SIGNATURES
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Purchaser
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit A-1 is attached, on behalf of Purchaser.

      Name / Title   Specimen Signature  
 
   
Richard C. Coe
  Signature
Name
   
 
   
President, Lantern Holding Company,
   
L.L.C., the sole general partner of
   
Lantern Resources, L.P.
   
 
   
Title
   
 
   
David P. Deison
   
 
   
Name
  Signature
 
   
On behalf of himself
   
 
   
Title
   
 
   
 
   
Name
  Signature
 
   
 
   
Title
   
 
 
   
 
Name
  Signature
 
   
 
 
 
Title
   



--------------------------------------------------------------------------------



 



EXHIBIT A-2
CERTIFICATE AS TO AUTHORIZED SIGNATURES
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Sellers
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit A-2 is attached, on behalf of Purchaser.

      Name / Title   Specimen Signature  
 
   
Name
  Signature
 
   
 
   
Title
   
 
   
 
   
Name
  Signature
 
   
Title
   
 
   
 
   
Name
  Signature
 
   
 
   
Title
   
 
   
 
   
Name
  Signature
 
   
  Title
   



--------------------------------------------------------------------------------



 



EXHIBIT B
FEES OF ESCROW AGENT

     
Acceptance Fee
   
 
   

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National Association.
The fee also includes setting up the required account and accounting records,
document filing, and coordinating the receipt of funds/assets for deposit to the
Escrow Account. The Acceptance Fee is due upon receipt of the assets for
deposit.

         
Escrow Agent Annual Administration Fee
     
 
       

The Administration Fee includes providing routine and standard fiduciary
services of an Escrow Agent. The fee includes administering the escrow account,
performing investment transactions, processing cash transactions (including
wires and check processing), processing Claim Certificates pursuant to the
Agreement; disbursing funds in accordance with the Agreement and providing trust
account statements to applicable parties.
The first year’s fees are due at the time of the funding of the escrow.



--------------------------------------------------------------------------------



 



EXHIBIT C
NONCOMPETITION AGREEMENT
     This Noncompetition Agreement (“Agreement”) effective as of
                    , 2007 (the “Effective Date”), is by and between Prism Gas
Systems I, L.P., a Texas limited partnership (the “Buyer”) and
                     (“Shareholder”).
     WHEREAS, pursuant to the terms of that certain Stock Purchase Agreement,
dated                     , 2007 between the Buyer and all of the shareholders
of Woodlawn Pipeline Company, Inc. (the “Company”), the Buyer is acquiring all
of the issued and outstanding shares of stock of the Company (the
“Acquisition”);
     WHEREAS, Shareholder                      has been, immediately prior to
the Effective Date, an [owner of shares of stock in the Company] [an owner of
one of the shareholders of the Company];
     WHEREAS, Shareholder will receive substantial economic benefit upon the
closing of the Acquisition;
     WHEREAS, the Buyer’s willingness to enter into the Stock Purchase Agreement
and to consummate the Acquisition is explicitly conditioned upon Shareholder
entering into this Agreement in order to protect the goodwill and going concern
value of the Company; and
     WHEREAS, the Buyer desires to be assured that the confidential information
of the Company acquired by the Buyer during his ownership of stock in the
Company will be preserved for the exclusive benefit of the Buyer following the
closing of the Acquisition.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     Section 1. Acknowledgments and Agreements by Shareholder. Shareholder
hereby acknowledges and agrees that:
     Section 1.01. The Buyer would not consummate the transactions contemplated
in the Stock Purchase Agreement if Shareholder did not execute and deliver this
Agreement to the Buyer at Closing (as defined in the Stock Purchase Agreement).
     Section 1.02. Shareholder has had access to information that is
confidential to the Company and that relates to the Company and that constitutes
a valuable, special and unique asset of the Company, and that will, after the
Closing, constitute a valuable, special and unique asset of the Company, and
with respect to which the Buyer and the Company is entitled to the protections
afforded by this Agreement and to the remedies for enforcement of this Agreement
provided by law or in equity (including, without limitation, those remedies the
availability of which may be within the discretion of the court in which any
action for enforcement of this Agreement is brought).

C-1



--------------------------------------------------------------------------------



 



     Section 1.03. In consideration of the purchase by the Buyer of all of the
issued and outstanding shares of stock in the Company, Shareholder, through his
association with and ownership of the Company, will receive substantial economic
benefit.
     Section 2. Confidentiality/Non-Disclosure. In consideration of the purchase
by Buyer of all of the issued and outstanding shares of stock in the Company,
Shareholder agrees that he will not at any time after the Effective Date reveal
or use in any unauthorized manner or for any unauthorized purpose (or facilitate
any of the foregoing) any information obtained by Shareholder from the Company,
including any business methods that are confidential or proprietary, lists of
customers, business secrets, business relationships, product and sales
information that is confidential or proprietary, financial information, future
plans, operating procedures that are confidential or proprietary, trade secrets
or other confidential or proprietary information of the Company, for the benefit
of the Shareholder or any other individual, firm, partnership, corporation or
entity, except for any such information that is (i) generally publicly known
through no fault of Shareholder or (ii) required to be disclosed by Shareholder
pursuant to any applicable law or regulation.
     No later than 30 days following the Closing, Shareholder (or his heirs or
representatives) shall deliver to the Buyer (i) all documents and materials
containing trade secrets or other confidential information relating to the
business and affairs of the Company, and (ii) all documents, materials and other
property belonging to the Company, which are in the possession or under the
control of Shareholder (or his heirs or representatives).
     Section 3. Non-Competition. From and after the Effective Date and for a
period of two years thereafter, Shareholder will not directly or indirectly own,
manage, operate, construct, finance, join, control or participate in the
ownership, management, operation or control of, or be employed or engaged as an
agent or consultant by, any person, company or business, which is the same as,
substantially the same as, or substantially similar to that of the Company.
Further, Shareholder will not solicit directly or indirectly any current
customers of the Company for any business related to that of the Company in
competition with the Company. For the purposes of this Agreement, a person,
company or business entity shall be deemed to be in competition with the Company
only if the products or services of such person, company or business entity are
substantially similar in function or capability to the products or services
being offered, developed, manufactured or sold by Company. The mere passive
ownership, direct or indirect, of not more than 2% of the outstanding stock of
any publicly traded company shall not be a violation of this paragraph.
Notwithstanding anything herein to the contrary, the restrictions in this
Section 3 shall apply only to the geographic area within five miles of any part
of the Company’s gas gathering system located in and around Woodlawn, Texas.
     Section 4. Non-Solicitation/Hire. From and after the Effective Date and for
a period of two years thereafter, Shareholder will not, directly or indirectly
solicit, endeavor to employ or employ either Dallas Rogers or Mike Sullivan, on
his own behalf or on behalf of any person or entity for which he is acting.
     Section 5. Remedies. Shareholder agrees that the remedies at law for any
breach or threatened breach by it of the provisions of Sections 2 through 4
hereof will be inadequate, and that the Buyer, the Company or any of their
respective parents, subsidiaries or affiliates shall be entitled to a temporary
restraining order, preliminary injunction and/or injunction, to prevent breaches
of said paragraphs and to enforce specifically the terms and conditions thereof,
in addition to any other remedy to which the Buyer, the Company or their
respective parents,

C-2



--------------------------------------------------------------------------------



 



subsidiaries or affiliates may be entitled at law or equity. Shareholder
recognizes and agrees that the provisions of Sections 2 through 4 are entered
into in connection with and as partial consideration for the Acquisition by the
Buyer.
     Section 6. Severable Provisions. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. Shareholder acknowledges and agrees that the
scope of this Agreement is reasonable and no greater than required for the
protection of the legitimate business interests of the Buyer in the Company, it
imposes no undue hardship on Shareholder, and in the event that a court of
competent jurisdiction shall determine that any provision of this Agreement or
the application thereof is unenforceable in whole or in part because of the
duration or scope thereof, the parties hereto agree that said court in making
such determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.
     Section 7. Miscellaneous.
     Section 7.01. Modification. This Agreement, the Stock Purchase Agreement
and any applicable written agreements or plans regarding the compensation or
benefits set forth herein constitute the entire agreement between the parties
hereto with regard to Shareholder’s obligations hereunder, superseding all prior
understandings and agreements, whether written or oral. This Agreement may not
be amended or revised except by a writing signed by the parties.
     Section 7.02. Assignment and Transfer. This Agreement shall not be
terminated by the merger or consolidation of the Buyer, the Company or any of
their respective parents, subsidiaries or affiliates with any corporate or other
entity or by the transfer of all or substantially all of the assets of the Buyer
or the Company or any of their respective parents, subsidiaries or affiliates to
any other person, corporation, firm or entity. The provisions of this Agreement
shall be binding on and shall inure to the benefit of any such successor in
interest to the Buyer, the Company or any of their respective parents,
subsidiaries or affiliates.
     Section 7.03. Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.
     Section 7.04. Governing Law This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas,
without regard to its conflicts of law rules. Venue shall be in Harrison County,
Texas.
     Section 7.05. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given when (a) delivered
personally, (b) sent by telecopier (with receipt confirmed), provided that a
copy is mailed by registered or certified mail, return receipt requested, or
(c) received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested) or by registered or certified mail,
return receipt requested, in each case to the other party at the following
addresses and telecopier numbers (or to such other address or telecopier number
for a party as shall be specified by like notice; provided that notices of a
change of address or telecopier number shall be effective only upon receipt
thereof):

C-3



--------------------------------------------------------------------------------



 



         
To Shareholder:
       
 
       
 
       
 
       
 
       
 
       
 
  Telephone: (___) ___ — ___    
 
       
To the Buyer:
  Prism Gas Systems I, L.P.    
 
  2350 Airport Freeway    
 
  Bedford, Texas 76022    
 
  Attention: Robert Dunn    
 
  Telephone: (817) 864-3112    
 
  Telecopy: (817) 864-3101    

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  PRISM GAS SYSTEMS I, L.P.         By: Prism Gas Systems GP
LLC, its general partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
                SHAREHOLDER:    

C-4